Execution Version

WARRANT AGREEMENTAMONGOASIS PETROLEUM INC.,andCOMPUTERSHARE INC.andCOMPUTERSHARE
TRUST COMPANY, N.A.,as Warrant AgentDated as of November 19, 2020Warrants to
Purchase Common Stock













--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
1.    Definitions
1
2.    Warrant Certificates
6
2.1    Original Issuance of Warrants
6
2.2    Form of Warrant Certificates
6
2.3    Execution and Delivery of Warrant Certificates
6
2.4    Global Warrant Certificates
7
3.    Exercise and Expiration of Warrants
9
3.1    Right to Acquire Common Stock Upon Exercise
9
3.2    Exercise and Expiration of Warrants
9
3.3    Application of Funds upon Exercise of Warrants
11
3.4    Payment of Taxes
11
3.5    Cancellation of Warrant Certificates
12
3.6    Shares Issuable
12
3.7    Cashless Exercise
12
3.8    Cost Basis Information
13
4.    Dissolution, Liquidation or Winding up
13
5.    Adjustments
14
5.1    Adjustments
14
5.2    Fractional Interest
20
5.3    No Other Adjustments
20
6.    Loss or Mutilation
21
7.    Reservation and Authorization of Common Stock
22
8.    Warrant Transfer Books
22
9.    Warrant Holders
24
9.1    No Voting or Dividend Rights
24
9.2    Rights of Action
24
9.3    Treatment of Holders of Warrant Certificates
24
10.    Concerning the Warrant Agent
24
10.1    Rights and Duties of the Warrant Agent.
24
10.2    Limitation of Liability.
27
10.3    Indemnification.
28
10.4    Right to Consult Counsel
28
10.5    Compensation and Reimbursement
28
10.6    Warrant Agent May Hold Company Securities
28
10.7    Resignation and Removal; Appointment of Successor
28
10.8    Appointment of Countersigning Agent
29
11.    Notices
30

1



--------------------------------------------------------------------------------



11.1    Notices Generally
30
11.2    Required Notices to Holders
31
12.    Inspection
32
13.    Amendments
32
14.    Waivers
33
15.    Successor to Company
33
16.    Headings
33
17.    Counterparts
33
18.    Severability
34
19.    Information Rights.
34
20.    No Redemption
34
21.    Persons Benefiting
34
22.    Applicable Law
35
23.    Entire Agreement
35
24.    Force Majeure.
35
25.    Further Assurances.
35
26.    Confidentiality.
35






EXHIBITSExhibit AForm of Warrant Certificate





2




--------------------------------------------------------------------------------



WARRANT AGREEMENT
This Warrant Agreement (as may be supplemented, amended or amended and restated
pursuant to the applicable provisions hereof, this “Agreement”), dated as of
November 19, 2020, is by and among Oasis Petroleum Inc., a Delaware corporation
(and any Successor Company that becomes successor to the Company in accordance
with Section 15) (the “Company”) and Computershare, Inc., a Delaware corporation
(“Computershare”), and its wholly-owned subsidiary, Computershare Trust Company,
N.A., a federally chartered trust company (collectively, with Computershare, the
“Warrant Agent”). Capitalized terms that are used in this Agreement shall have
the meanings set forth in Section 1 hereof.
WITNESSETH THAT:
WHEREAS, pursuant to the terms and conditions of the Joint Prepackaged Chapter
11 Plan of Reorganization of Oasis Petroleum Inc. and its Debtor Affiliates,
Case No. 20-34771 (the “Plan”) relating to a reorganization under chapter 11 of
title 11 of the United States Code (the “Bankruptcy Code”), the Company proposes
to issue and deliver Warrants to purchase up to an aggregate of 1,621,622 shares
of its Common Stock, subject to adjustment as provided herein, and the Warrant
Certificates evidencing such Warrants;
WHEREAS, each Warrant shall entitle the registered owner thereof to purchase one
share of the Common Stock, subject to adjustment as provided herein;
WHEREAS, the Warrants and the shares of Common Stock issuable upon exercise of
the Warrants are being issued in an offering in reliance on the exemption from
the registration requirements of the Securities Act afforded by Section 1145 of
the Bankruptcy Code, and of any applicable state securities or “blue sky” laws;
and
WHEREAS, the Company desires that the Warrant Agent act on behalf of the
Company, and the Warrant Agent is willing to so act, in connection with the
issuance, exchange, transfer, substitution and exercise of Warrants.
NOW THEREFORE, in consideration of the mutual agreements herein contained, the
Company and the Warrant Agent agree as follows:
1.    Definitions.
“Action” has the meaning set forth in Section 11.2(b).
“Adjustment Events” has the meaning set forth in Section 5.1.
“Affiliate” of any specified Person, means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such specified Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.



--------------------------------------------------------------------------------



“Agent Members” has the meaning set forth in Section 2.4(b).
“Agreement” has the meaning set forth in the preamble hereto.
“Applicable Procedures” means, with respect to any transfer or exchange of, or
exercise of any Warrants evidenced by, any Global Warrant Certificate, the rules
and procedures of the Depositary that apply to such transfer, exchange or
exercise.
“Appropriate Officer” means the Chief Executive Officer, President, Chief
Operating Officer, Chief Financial Officer, General Counsel, Treasurer,
Corporate Secretary or any Executive Vice President or any Senior Vice President
of the Company.
“Bankruptcy Code” has the meaning set forth in the recitals hereto.
“Board of Directors” means either the board of directors of the Company or any
duly authorized committee of that board.
“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a legal holiday in the State of New York or a day on which banking
institutions and trust companies in the state in which the Corporate Agency
Office is located are authorized or obligated by law, regulation or executive
order to close.
“Cashless Exercise” has the meaning set forth in Section 3.7.
“Cashless Exercise Current Market Price” means the Current Market Price of the
Common Stock on the Exercise Date with respect to any Cashless Exercise.
“Cashless Exercise Warrant” has the meaning set forth in Section 3.7.
“Commission” means the Securities and Exchange Commission, or any other federal
agency at the time administering the Securities Act or the Exchange Act,
whichever is the relevant statute for the particular purpose.
“Common Stock” means, subject to the provisions of Section 5.1(g), the common
stock, par value $0.01 per share, of the Company.
“Company” has the meaning set forth in the preamble hereof.
“Company Order” means a written request or order signed in the name of the
Company by its Chairman of the Board, its Chief Executive Officer, its
President, any Vice President, its Treasurer, any Assistant Treasurer, its
Corporate Secretary or any Assistant Corporate Secretary, and delivered to the
Warrant Agent.
“Computershare” has the meaning set forth in the preamble hereof.
“Constituent Person” has the meaning set forth in Section 5.1(g)(i)(A)(a)(i).
2

--------------------------------------------------------------------------------



“Corporate Agency Office” has the meaning set forth in Section 8.
“Countersigning Agent” means any Person authorized by the Warrant Agent to act
on behalf of the Warrant Agent to countersign Warrant Certificates.
“Current Market Price” means on any date:
(i)    if the reference is to the per share price of Common Stock on any date
herein specified and if on such date the Common Stock is listed or admitted to
trading on any U.S. national securities exchange or traded and quoted in the
over-the-counter market in the United States:
(A)    for the purpose of any computation under this Agreement (except under
Section 5.2), the average of the Quoted Prices for the 10 consecutive Trading
Days preceding the date in question; or
(B)    for the purposes of any computation under Section 5.2, the Quoted Price
for such date or, if such date is not a Trading Day, for the next preceding
Trading Day; or
(ii)    if the reference is to the per share price of Common Stock on any date
herein specified and if on such date the Common Stock is not listed or admitted
to trading on any U.S. national securities exchange or traded and quoted in the
over-the-counter market in the United States, the amount which a willing buyer
would pay a willing seller in an arm’s length transaction on such date (neither
being under any compulsion to buy or sell) for one share of the Common Stock as
determined as of such date by the Treasurer or Chief Financial Officer of the
Company in good faith, whose determination shall be conclusive and evidenced by
a certificate of such officer delivered to the Warrant Agent.
For the avoidance of doubt, no appraisal of any Person or third-party (other
than the Treasurer or Chief Financial Officer of the Company as further
described in clause (ii)) above shall be permitted or required to determine the
Current Market Price.
“Definitive Warrant Certificate” means a Warrant Certificate registered in the
name of the Holder thereof that does not bear the Global Warrant Legend and that
does not have a “Schedule of Decreases of Warrants” attached thereto.
“Depositary” means DTC and its successors as depositary hereunder.
“DTC” means The Depository Trust Company.
“Exchange Act” means the Securities Exchange Act of 1934 and any statute
successor thereto, in each case, as amended from time to time.
“Exercise Date” has the meaning set forth in Section 3.2(f).
“Exercise Form” has the meaning set forth in Section 3.2(c).
3

--------------------------------------------------------------------------------



“Exercise Period” means the period from and including the Original Issue Date to
and including the Expiration Date.
“Exercise Price” means the exercise price per share of Common Stock, initially
set at $94.57, subject to adjustment as provided in Section 5.1.
“Expiration Date” means the date of the earliest to occur of (x) the Scheduled
Expiration Date and (y) a Winding Up.
“Global Warrant Certificate” means a Warrant Certificate deposited with or on
behalf of and registered in the name of the Depositary or its nominee, that
bears the Global Warrant Legend and that has the “Schedule of Decreases of
Warrants” attached thereto.
“Global Warrant Legend” has the meaning set forth in Section 2.4(a).
“Holder” means any Person in whose name at the time any Warrant Certificate is
registered upon the Warrant Register and, when used with respect to any Warrant
Certificate, the Person in whose name such Warrant Certificate is registered in
the Warrant Register.
“Non-Electing Share” has the meaning set forth in Section 5.1(g)(i)(A)(a)(ii).
“Non-Surviving Transaction” has the meaning set forth in Section 5.1(g).
“Original Issue Date” means November 19, 2020, the date on which Warrants are
originally issued under this Agreement.
“outstanding” when used with respect to any Warrants, means, as of the time of
determination, all Warrants theretofore originally issued under this Agreement,
as adjusted pursuant to Section 5.1, except (i) Warrants that have been
exercised pursuant to Section 3.2(a), (ii) Warrants that have expired,
terminated or become void pursuant to Section 3.2(b) or Section 4. and (iii)
Warrants that have otherwise been acquired by the Company; provided, however,
that in determining whether the Holders of the requisite amount of the
outstanding Warrants have given any request, demand, authorization, direction,
notice, consent or waiver under the provisions of this Agreement, Warrants held
directly or beneficially by the Company or any Subsidiary or Affiliate of the
Company or any of their respective employees shall be disregarded and deemed not
to be outstanding.
“Person” means any individual, corporation, limited liability company,
partnership, joint venture, trust, association, joint-stock company, business
trust or any other entity, unincorporated organization or government or any
agency or political subdivision thereof.
“Plan” has the meaning set forth in the recitals hereto.
“Qualifying Person” has the meaning set forth in Section 5.1(g)(i)(A)(a)(i).
“Quoted Price” means, on any Trading Day, with respect to the Common Stock, the
VWAP of the Common Stock on such Trading Day on the principal U.S. national
securities
4

--------------------------------------------------------------------------------



exchange on which the Common Stock is listed or admitted to trading or, if the
Common Stock is not listed or admitted to trading on any U.S. national
securities exchange, the average of the closing bid and asked prices in the
over-the-counter market in the United States as furnished by any New York Stock
Exchange member firm that shall be selected from time to time by the Company for
that purpose.
“Recipient” has the meaning set forth in Section 3.2(e).
“Required Warrant Holders” means Holders of Warrant Certificates evidencing a
majority of the then-outstanding Warrants.
“Scheduled Expiration Date” means November 19, 2024 (the fourth (4th)
anniversary of the Original Issue Date) or, if not a Business Day, then the next
Business Day thereafter.
“Securities Act” means the Securities Act of 1933, as amended.
“Special Dividend” has the meaning set forth in Section 5.1(d).
“Subsidiary” means a Person more than 50% of the outstanding voting stock of
which is owned, directly or indirectly, by the Company or by one or more other
Subsidiaries, or by the Company and one or more other Subsidiaries. For purposes
of this definition, “voting stock” means stock which ordinarily has voting power
for the election of directors, whether at all times or only so long as no senior
class of stock has such voting power by reason of any contingency.
“Substituted Property” has the meaning set forth in Section 5.1(g)(i)(A)(a).
“Successor Company” has the meaning set forth in Section 15.
“Surviving Transaction” has the meaning set forth in Section 5.1(g).
“Trading Day” means each Monday, Tuesday, Wednesday, Thursday and Friday, other
than any day on which securities are not traded on the applicable securities
exchange or in the applicable securities market.
“Transaction” has the meaning set forth in Section 5.1(g).
“VWAP” means the volume-weighted average price for trading hours of the regular
trading session (including any extensions thereof), determined without regard to
pre-open or after-hours trading or any other trading outside of the trading
hours of the regular trading session (including any extensions thereof).
“Warrant Agent” has the meaning set forth in the preamble hereto.
“Warrant Certificates” means those certain warrant certificates evidencing the
Warrants, substantially in the form set forth in Exhibit A attached hereto,
which, for the avoidance of doubt, are either Global Warrant Certificates or
Definitive Warrant Certificates.
5

--------------------------------------------------------------------------------



“Warrant Register” has the meaning set forth in Section 8.
“Warrants” means those certain warrants to purchase initially up to an aggregate
of 1,621,622 shares of Common Stock at the Exercise Price, subject to adjustment
pursuant to Section 5, issued hereunder.
“Winding Up” has the meaning set forth in Section 4.
2.    Warrant Certificates.
2.1    Original Issuance of Warrants.
(a)    On the Original Issue Date, one or more Global Warrant Certificates
evidencing the Warrants shall be executed by the Company and delivered to the
Warrant Agent for countersignature, and the Warrant Agent shall, upon receipt of
a Company Order and at the direction of the Company set forth therein,
countersign (by manual or facsimile signature) and deliver such Global Warrant
Certificates for original issuance to the Depositary, or its custodian, for
crediting to the accounts of its participants for the benefit of the holders of
beneficial interests in the Warrants on the Original Issue Date pursuant to the
Applicable Procedures of the Depositary on the Original Issue Date.
(b)    Except as set forth in Section 2.4, Section 3.2(d), Section 6 and Section
8, the Global Warrant Certificates delivered to the Depositary (or a nominee
thereof) on the Original Issue Date shall be the only Warrant Certificates
issued or outstanding under this Agreement.
(c)    Each Warrant Certificate shall evidence the number of Warrants specified
therein, and each Warrant evidenced thereby shall represent the right, subject
to the provisions contained herein and therein, to purchase one share of Common
Stock, subject to adjustment as provided in Section 5.
2.2    Form of Warrant Certificates.
The Warrant Certificates evidencing the Warrants shall be in registered form
only and substantially in the form set forth in Exhibit A hereto, shall be dated
the date on which countersigned by the Warrant Agent, shall have such insertions
as are appropriate or required or permitted by this Agreement and may have such
letters, numbers or other marks of identification and such legends and
endorsements typed, stamped, printed, lithographed or engraved thereon (which
does not impact the Warrant Agent’s rights, duties or immunities) as the
officers of the Company executing the same may approve (execution thereof to be
conclusive evidence of such approval) and as are not inconsistent with the
provisions of this Agreement, or as may be required to comply with any law or
with any rule or regulation pursuant thereto or with any rule or regulation of
any securities exchange on which the Warrants may be listed, or to conform to
usage.
2.3    Execution and Delivery of Warrant Certificates.
6

--------------------------------------------------------------------------------



(a)    Warrant Certificates evidencing the Warrants which may be countersigned
and delivered under this Agreement are limited to Warrant Certificates
evidencing 1,621,622 Warrants except for Warrant Certificates countersigned and
delivered upon registration of transfer of, or in exchange for, or in lieu of,
one or more previously countersigned Warrant Certificates pursuant to Section
2.4, Section 3.2(d), Section 6 and Section 8.
(b)    The Warrant Agent is hereby authorized to countersign (by manual or
facsimile signature) and deliver Warrant Certificates as required by Section 2.1
or by Section 2.4, Section 3.2(d), Section 6 or Section 8.
(c)    The Warrant Certificates shall be executed in the corporate name and on
behalf of the Company by the Chairman (or any Co-Chairman) of the Board of
Directors, the Chief Executive Officer, the President or any one of the Vice
Presidents of the Company under corporate seal reproduced thereon (if the
Company has a separate corporate seal) and attested to by the Corporate
Secretary or one of the Assistant Corporate Secretaries of the Company, either
manually or by facsimile signature printed thereon. The Warrant Certificates
shall be countersigned, either by manual or facsimile signature, by the Warrant
Agent and shall not be valid for any purpose unless so countersigned. In case
any officer of the Company whose signature shall have been placed upon any of
the Warrant Certificates shall cease to be such officer of the Company before
countersignature by the Warrant Agent and issue and delivery thereof, such
Warrant Certificates may, nevertheless, be countersigned by the Warrant Agent
and issued and delivered with the same force and effect as though such Person
had not ceased to be such officer of the Company, and any Warrant Certificate
may be signed on behalf of the Company by such Person as, at the actual date of
the execution of such Warrant Certificate, shall be a proper officer of the
Company, although at the date of the execution of this Agreement any such Person
was not such officer.
2.4    Global Warrant Certificates.
(a)    Any Global Warrant Certificate shall bear the legend substantially in the
form set forth in Exhibit A hereto (the “Global Warrant Legend”).
(b)    So long as a Global Warrant Certificate is registered in the name of the
Depositary or its nominee, members of, or participants in, the Depositary
(“Agent Members”) shall have no rights under this Agreement with respect to the
Warrants evidenced by such Global Warrant Certificate held on their behalf by
the Depositary or its custodian, and the Depositary may be treated by the
Company, the Warrant Agent and any agent of the Company or the Warrant Agent as
the absolute owner of such Warrants, and as the sole Holder of such Warrant
Certificate, for all purposes. Accordingly, any such Agent Member’s beneficial
interest in such Warrants will be shown only on, and the transfer of such
interest shall be effected only through, records maintained by the Depositary or
its nominee or its Agent Members, and neither the Company nor the Warrant Agent
shall have any responsibility or liability with respect to such records
maintained by the Depositary or its nominee or its Agent Members.
Notwithstanding the foregoing, nothing herein shall prevent the Company, the
Warrant Agent or any agent of the Company or the Warrant Agent from giving
effect to any written certification, proxy or other authorization furnished by
the Depositary or impair, as between the Depositary and its Agent
7

--------------------------------------------------------------------------------



Members, the operation of customary practices governing the exercise of the
rights of a holder of any security.
(c)    Any holder of a beneficial interest in Warrants evidenced by a Global
Warrant Certificate registered in the name of the Depositary or its nominee
shall, by acceptance of such beneficial interest, agree that transfers of
beneficial interests in the Warrants evidenced by such Global Warrant
Certificate may be effected only through a book-entry system maintained by the
Depositary as the Holder of such Global Warrant Certificate (or its agent), and
that ownership of a beneficial interest in Warrants evidenced thereby shall be
reflected solely in such book-entry form.
(d)    Transfers of a Global Warrant Certificate registered in the name of the
Depositary or its nominee shall be limited to transfers in whole, and not in
part, to the Depositary, its successors, and their respective nominees except as
set forth in Section 2.4(e). Interests of beneficial owners in a Global Warrant
Certificate registered in the name of the Depositary or its nominee shall be
transferred in accordance with the Applicable Procedures of the Depositary.
(e)    A Global Warrant Certificate registered in the name of the Depositary or
its nominee shall be exchanged for Definitive Warrant Certificates only if the
Depositary (i) has notified the Company that it is unwilling or unable to
continue as or ceases to be a clearing agency registered under Section 17A of
the Exchange Act and (ii) a successor to the Depositary registered as a clearing
agency under Section 17A of the Exchange Act is not able to be appointed by the
Company within 90 days or the Depositary is at any time unwilling or unable to
continue as Depositary and a successor to the Depositary is not able to be
appointed by the Company within 90 days. In any such event, each Global Warrant
Certificate registered in the name of the Depositary or its nominee shall be
surrendered to the Warrant Agent for cancellation in accordance with Section
3.5, and the Company shall execute, and the Warrant Agent shall countersign and
deliver, upon the Company’s instruction, to each beneficial owner identified by
the Depositary, in exchange for such beneficial owner’s beneficial interest in
such Global Warrant Certificate, Definitive Warrant Certificates evidencing, in
the aggregate, the number of Warrants theretofore represented by such Global
Warrant Certificate with respect to such beneficial owner’s respective
beneficial interest. Any Definitive Warrant Certificate delivered in exchange
for an interest in a Global Warrant Certificate pursuant to this Section 2.4(e)
shall not bear the Global Warrant Legend. Interests in any Global Warrant
Certificate may not be exchanged for Definitive Warrant Certificates other than
as provided in this Section 2.4(e).
(f)    The holder of a Global Warrant Certificate registered in the name of the
Depositary or its nominee may grant proxies and otherwise authorize any Person,
including Agent Members and Persons that may hold interests through Agent
Members, to take any action which a Holder of a Warrant Certificate is entitled
to take under this Agreement or such Global Warrant Certificate.
(g)    Each Global Warrant Certificate will evidence such of the outstanding
Warrants as will be specified therein and each shall provide that it evidences
the aggregate number of outstanding Warrants from time to time endorsed thereon
and that the aggregate
8

--------------------------------------------------------------------------------



number of outstanding Warrants evidenced thereby may from time to time be
reduced, to reflect exercises or expirations. Any endorsement of a Global
Warrant Certificate to reflect the amount of any decrease in the aggregate
number of outstanding Warrants evidenced thereby will be made by the Warrant
Agent (i) in the case of an exercise, in accordance with the Applicable
Procedures as required by Section 3.2(c) or (ii) in the case of an expiration,
in accordance with Section 3.2(b).
(h)    The Company initially appoints DTC to act as Depositary with respect to
the Global Warrant Certificates.
(i)    Every Warrant Certificate authenticated and delivered in exchange for, or
in lieu of, a Global Warrant Certificate or any portion thereof, pursuant to
this Section 2.4 or Section 8 or Section 10, shall be authenticated and
delivered in the form of, and shall be, a Global Warrant Certificate, and a
Global Warrant Certificate may not be exchanged for a Definitive Warrant
Certificate, in each case, other than as provided in Section 2.4(e). Whenever
any provision herein refers to issuance by the Company and countersignature and
delivery by the Warrant Agent of a new Warrant Certificate in exchange for the
portion of a surrendered Warrant Certificate that has not been exercised, in
lieu of the surrender of any Global Warrant Certificate and the issuance,
countersignature and delivery of a new Global Warrant Certificate in exchange
therefor, the Warrant Agent, on the Company’s instruction, may endorse such
Global Warrant Certificate to reflect a reduction in the number of Warrants
evidenced thereby in the amount of Warrants so evidenced that have been so
exercised.
(j)    Beneficial interests in any Global Warrant Certificate may be transferred
to Persons who take delivery thereof in the form of a beneficial interest in the
same Global Warrant Certificate in accordance with the Applicable Procedures.
(k)    At such time as all Warrants evidenced by a particular Global Warrant
Certificate have been exercised or expired, terminated or become void in whole
and not in part, such Global Warrant Certificate shall, if not in custody of the
Warrant Agent, be surrendered to or retained by the Warrant Agent for
cancellation in accordance with Section 3.5.
3.    Exercise and Expiration of Warrants.
3.1    Right to Acquire Common Stock Upon Exercise. Each Warrant Certificate
duly issued by the Company shall, when countersigned by the Warrant Agent,
entitle the Holder thereof, subject to the provisions thereof and of this
Agreement, to acquire from the Company, for each Warrant evidenced thereby, one
share of Common Stock at the Exercise Price, subject to adjustment as provided
in this Agreement. The Exercise Price, and the number of shares of Common Stock
obtainable upon exercise of each Warrant, shall be adjusted from time to time as
required by Section 5.1.
3.2    Exercise and Expiration of Warrants.
(a)    Exercise of Warrants. Subject to and upon compliance with the terms and
conditions set forth herein, a Holder of a Warrant Certificate may exercise all
or any whole
9

--------------------------------------------------------------------------------



number of the Warrants evidenced thereby, on any Business Day from and after the
Original Issue Date until 5:00 p.m., New York time, on the Expiration Date, for
the shares of Common Stock obtainable thereunder.
(b)    Expiration of Warrants. The Warrants, to the extent not exercised prior
thereto, shall automatically expire, terminate and become void as of 5:00 p.m.,
New York time, on the Expiration Date. No further action of any Person
(including by, or on behalf of, any Holder, the Company, or the Warrant Agent)
shall be required to effectuate the expiration of Warrants pursuant to this
Section 3.2(b).
(c)    Method of Exercise. In order for a Holder to exercise all or any of the
Warrants represented by a Warrant Certificate, the Holder thereof must (i) (x)
in the case of a Global Warrant Certificate, deliver to the Warrant Agent an
exercise form for the election to exercise such Warrants substantially in the
form set forth in Exhibit A hereto (an “Exercise Form”), setting forth the
number of Warrants being exercised and, if applicable, whether Cashless Exercise
is being elected with respect thereto, and otherwise properly completed and duly
executed by the Holder thereof and deliver such Warrants by book-entry transfer
through the facilities of the Depositary to the Warrant Agent in accordance with
the Applicable Procedures and otherwise comply with the Applicable Procedures in
respect of the exercise of such Warrants or (y) in the case of a Definitive
Warrant Certificate, at the Corporate Agency Office, (I) deliver to the Warrant
Agent an Exercise Form, setting forth the number of Warrants being exercised
and, if applicable, whether Cashless Exercise is being elected with respect
thereto, and otherwise properly completed and duly executed by the Holder
thereof as well as any such other necessary information the Warrant Agent may
reasonably require, and (II) surrender to the Warrant Agent the Definitive
Warrant Certificate evidencing such Warrants; and (ii) pay to the Warrant Agent
an amount equal to (x) all taxes required to be paid by the Holder, if any,
pursuant to Section 3.4 prior to, or concurrently with, exercise of such
Warrants and (y) except in the case of a Cashless Exercise, the aggregate of the
Exercise Price in respect of each share of Common Stock into which such Warrants
are exercisable, in case of (x) and (y), by wire transfer in immediately
available funds, to the account (No. [ ]; ABA No. [ ]; Reference: Oasis
Petroleum Inc.; Attention: Client Services) of the Company at the Warrant Agent
or such other account of the Company at such banking institution as the Company
shall have given notice to the Warrant Agent and such Holder in accordance with
Section 11.1(b).
(d)    Partial Exercise. If fewer than all the Warrants represented by a Warrant
Certificate are exercised, (i) in the case of exercise of Warrants evidenced by
a Global Warrant Certificate, the Warrant Agent shall cause the custodian of DTC
to endorse the “Schedule of Decreases of Warrants” attached to such Global
Warrant Certificate to reflect the Warrants being exercised and (ii) in the case
of exercise of Warrants evidenced by a Definitive Warrant Certificate, such
Definitive Warrant Certificate shall be surrendered and a new Definitive Warrant
Certificate of the same tenor and for the number of Warrants which were not
exercised shall be executed by the Company. The Warrant Agent shall countersign
the new Definitive Warrant Certificate, registered in such name or names,
subject to the provisions of Section 8 regarding registration of transfer and
payment of governmental charges in respect thereof, as may be directed in
writing by the Holder, and shall deliver the new Definitive Warrant
10

--------------------------------------------------------------------------------



Certificate to the Person or Persons in whose name such new Definitive Warrant
Certificate is so registered. The Company, whenever required by the Warrant
Agent, will supply the Warrant Agent with Definitive Warrant Certificates duly
executed on behalf of the Company for such purpose.
(e)    Issuance of Common Stock. Upon due exercise of Warrants evidenced by any
Warrant Certificate in conformity with the foregoing provisions of
Section 3.2(c), the Warrant Agent shall, when actions specified in
Section 3.2(c)(i) have been effected and any payment specified in
Section 3.2(c)(ii) is received, deliver to the Company the Exercise Form
received pursuant to Section 3.2(c)(i), deliver or deposit all funds, in
accordance with Section 3.3, received as instructed in writing by the Company
and advise the Company by telephone at the end of such day of the amount of
funds so deposited to its account. The Company shall thereupon, as promptly as
practicable, and in any event within five (5) Business Days after the Exercise
Date referred to below, (i) determine the number of shares of Common Stock
issuable pursuant to exercise of such Warrants pursuant to Section 3.6 or, if
Cashless Exercise applies, Section 3.7 and (ii) (x) in the case of exercise of
Warrants evidenced by a Global Warrant Certificate, deliver or cause to be
delivered to the Recipient (as defined below) in accordance with the Applicable
Procedures shares of Common Stock in book-entry form to be so held through the
facilities of DTC in an amount equal to, or, if the Common Stock may not then be
held in book-entry form through the facilities of DTC, duly executed
certificates representing, or (y) in the case of exercise of Warrants evidenced
by Definitive Warrant Certificates, execute or cause to be executed and deliver
or cause to be delivered to the Recipient (as defined below) a certificate or
certificates representing, in case of (x) and (y), the aggregate number of
shares of Common Stock issuable upon such exercise (based upon the aggregate
number of Warrants so exercised), as so determined, together with an amount in
cash in lieu of any fractional share(s), if the Company so elects pursuant to
Section 5.2. The shares of Common Stock in book-entry form or certificate or
certificates representing shares of Common Stock so delivered shall be, to the
extent possible, in such denomination or denominations as such Holder shall
request in the applicable Exercise Form and shall be registered or otherwise
placed in the name of, and delivered to, the Holder or, subject to Section 3.4,
such other Person as shall be designated by the Holder in such Exercise Form
(the Holder or such other Person being referred to herein as the “Recipient”).
(f)    Time of Exercise. Each exercise of a Warrant shall be deemed to have been
effected immediately prior to the close of business on the day on which each of
the requirements for exercise of such Warrant specified in Section 3.2(c) has
been duly satisfied (the “Exercise Date”). At such time, subject to
Section 5.1(e)(iv), shares of Common Stock in book-entry form or the
certificates for the shares of Common Stock issuable upon such exercise as
provided in Section 3.2(e) shall be deemed to have been issued and, for all
purposes of this Agreement, the Recipient shall, as between such Person and the
Company, be deemed to be and entitled to all rights of the holder or record of
such Common Stock.
3.3    Application of Funds upon Exercise of Warrants. All funds received by the
Warrant Agent under this Agreement that are to be distributed or applied by the
Warrant Agent in the performance of services (the “Funds”) shall be held by
Computershare in its name as
11

--------------------------------------------------------------------------------



agent for the Company. Until paid pursuant to the terms of this Agreement,
Computershare will hold the Funds through such accounts in: deposit accounts of
commercial banks with Tier 1 capital exceeding $1 billion or with an average
rating above investment grade by S&P (LT Local Issuer Credit Rating), Moody’s
(Long Term Rating) and Fitch Ratings, Inc. (LT Issuer Default Rating) (each as
reported by Bloomberg Finance L.P.). Computershare shall have no responsibility
or liability for any diminution of the Funds that may result from any deposit
made by Computershare in accordance with this paragraph, including any losses
resulting from a default by any bank, financial institution or other third
party. Computershare may from time to time receive interest, dividends or other
earnings in connection with such deposits. Computershare shall not be obligated
to pay such interest, dividends or earnings to the Company, any holder or any
other party. The Warrant Agent shall forward funds received for warrant
exercises in a given month by the 5th Business Day of the following month by
wire transfer to an account designated by the Company or as the Warrant Agent
otherwise may be directed in writing by the Company.
3.4    Payment of Taxes. The Company shall pay any and all taxes (other than
income or withholding taxes) that may be payable in respect of the issue or
delivery of shares of Common Stock on exercise of Warrants pursuant hereto. The
Company or the Warrant Agent shall not be required, however, to pay any tax or
other charge imposed in respect of any transfer involved in the issue and
delivery of shares of Common Stock in book-entry form or any certificates for
shares of Common Stock or payment of cash or other property to any Recipient
other than, in the case of the Company, the Holder of the Warrant Certificate
evidencing the exercised Warrant, and in case of such transfer or payment, the
Warrant Agent and the Company shall not be required to issue or deliver any
shares of Common Stock in book-entry form or any certificate or pay any cash
until (a) such tax or charge has been paid or an amount sufficient for the
payment thereof has been delivered to the Warrant Agent or the Company or (b) it
has been established to the Company’s or Warrant Agent’s satisfaction that any
such tax or other charge that is or may become due has been paid.
3.5    Cancellation of Warrant Certificates. Any Definitive Warrant Certificate
surrendered for exercise shall, if surrendered to the Company, be delivered to
the Warrant Agent. All Warrant Certificates surrendered or delivered to or
received by the Warrant Agent for cancellation pursuant to this Section 3.5 or
Section 2.4(e) or Section 2.4(k) shall be promptly cancelled by the Warrant
Agent and shall not be reissued by the Company. The Warrant Agent shall destroy
any such cancelled Warrant Certificates and deliver its certificate of
destruction to the Company, unless the Company shall otherwise direct in
writing.
3.6    Shares Issuable. The number of shares of Common Stock “obtainable upon
exercise” of Warrants at any time shall be the number of shares of Common Stock
into which such Warrants are then exercisable. The Company will confirm the
number of shares issuable if so requested by the Warrant Agent. The number of
shares of Common Stock “into which each Warrant is exercisable” shall be one
share, subject to adjustment as provided in Section 5.1.
3.7    Cashless Exercise. Notwithstanding any provisions herein to the contrary,
if, on the Exercise Date of a Cashless Exercise, the Cashless Exercise Current
Market Price of one
12

--------------------------------------------------------------------------------



share of Common Stock is greater than the applicable Exercise Price on the
Exercise Date, then, in lieu of paying to the Company the applicable Exercise
Price by wire transfer in immediately available funds, the Holder may elect to
receive shares of Common Stock equal to the value (as determined below) of the
Warrants or any portion thereof being exercised (such portion, the “Cashless
Exercise Warrants” with respect to such date) by (i) in the case of Warrants
evidenced by a Global Warrant Certificate, providing notice to the Warrant Agent
pursuant to the Applicable Procedures and the Exercise From; or (ii) in the case
of Warrants evidenced by a Definitive Warrant Certificate, providing notice
pursuant to the Exercise Form, in the case of (i) or (ii), that the Holder
desires to effect a “cashless exercise” (a “Cashless Exercise”) with respect to
the Cashless Exercise Warrants, in which event the Company shall issue to the
Holder a number of shares of Common Stock with respect to Cashless Exercise
Warrants computed using the following formula (it being understood that any
portion of the Warrants being exercised on such date that are not Cashless
Exercise Warrants will not be affected by this calculation):

X = (Y (A-B)) ÷ AWhere X =the number of shares of Common Stock to be issued to
the Holder in respect of the Cashless Exercise WarrantsY =the number of shares
of Common Stock purchasable under the Cashless Exercise Warrants being exercised
by the Holder (on the Exercise Date)A =the applicable Cashless Exercise Current
Market Price of one share of Common Stock (on the Exercise Date)B =the
applicable Exercise Price (as adjusted through and including the Exercise Date).



The Company shall calculate and transmit to the Warrant Agent the number of
shares of Common Stock to be issued on such Cashless Exercise, and the Warrant
Agent shall have no obligation under this Agreement to calculate, confirm or
verify such amount.
3.8    Cost Basis Information(a)    .
(a)    In the event of a cash exercise, the Company hereby instructs the Warrant
Agent to record cost basis for newly issued shares at the time of such exercise
in accordance with instructions by the Company. If the Company does not provide
such cost basis information to the Warrant Agent, as outlined above, then the
Warrant Agent will treat those shares issued hereunder as uncovered securities
or the equivalent, and each holder of such shares will need to obtain such cost
basis information from the Company.
13

--------------------------------------------------------------------------------



(b)    In the event of a Cashless Exercise, the Company shall provide cost basis
for shares issued pursuant to a Cashless Exercise at the time the Company
provides the Cashless Exercise to the Warrant Agent pursuant to Section 3.7
hereof.
4.    Dissolution, Liquidation or Winding up.
Unless Section 5.1(g) applies, if, on or prior to the Expiration Date, the
Company (or any other Person controlling the Company) shall propose a voluntary
or involuntary dissolution, liquidation or winding up (a “Winding Up”) of the
affairs of the Company, the Company shall give written notice thereof to the
Warrant Agent and all Holders in the manner provided in Section 11.1(b) prior to
the date on which such transaction is expected to become effective or, if
earlier, the record date for such transaction. Such notice shall also specify
the date as of which the holders of record of the shares of Common Stock shall
be entitled to exchange their shares for securities, money or other property
deliverable upon such dissolution, liquidation or winding up, as the case may
be, on which date each Holder of Warrant Certificates shall receive the
securities, money or other property which such Holder would have been entitled
to receive had such Holder been the holder of record of the shares of Common
Stock into which the Warrants were exercisable immediately prior to such
dissolution, liquidation or winding up (net of the then applicable Exercise
Price) and the rights to exercise the Warrants shall terminate.
Unless Section 5.1(g) applies, in case of any such voluntary or involuntary
dissolution, liquidation or winding up of the Company, the Company shall deposit
with the Warrant Agent any funds or other property which the Holders are
entitled to receive pursuant to the above paragraph, together with a Company
Order as to the distribution thereof. After receipt of such deposit from the
Company and after receipt of surrendered Warrant Certificates evidencing
Warrants, and any such other necessary information as the Warrant Agent may
reasonably require, the Warrant Agent shall make payment in appropriate amount
to such Person or Persons as it may be directed in writing by the Holder
surrendering such Warrant Certificate. The Warrant Agent shall not be required
to pay interest on any money deposited pursuant to the provisions of this
Section 4 except such as it shall agree with the Company to pay thereon. Any
moneys, securities or other property which at any time shall be deposited by the
Company or on its behalf with the Warrant Agent pursuant to this Section 4 shall
be, and are hereby, assigned, transferred and set over to the Warrant Agent in
accordance with Section 3.3 hereof; provided, that, moneys, securities or other
property need not be segregated from other funds, securities or other property
held by the Warrant Agent except to the extent required by law.
5.    Adjustments.
5.1    Adjustments. In order to prevent dilution of the rights granted under the
Warrants and to grant the Holders certain additional rights, the Exercise Price
shall be subject to adjustment from time to time only as specifically provided
in this Section 5.1 (the “Adjustment Events”) and the number of shares of Common
Stock obtainable upon exercise of Warrants shall be subject to adjustment from
time to time only as specifically provided in this Section 5.1.
(a)    Subdivisions and Combinations. In the event the Company shall, at any
time or from time to time after the Original Issue Date while any Warrants
remain outstanding
14

--------------------------------------------------------------------------------



and unexpired in whole or in part, effect a subdivision (by any stock split or
otherwise) of the outstanding shares of Common Stock into a greater number of
shares of Common Stock (other than (x) a subdivision upon a Transaction to which
Section 5.1(g) applies or (y) a stock split effected by means of a stock
dividend or distribution to which Section 5.1(b) applies), then and in each such
event the Exercise Price in effect at the opening of business on the day after
the date upon which such subdivision becomes effective shall be proportionately
decreased. Conversely, if the Company shall, at any time or from time to time
after the Original Issue Date while any Warrants remain outstanding and
unexpired in whole or in part, effect a combination (by any reverse stock split,
combination, subdivision or otherwise) of the outstanding shares of Common Stock
into a smaller number of shares of Common Stock (other than a combination upon a
Transaction to which Section 5.1(g) applies), then and in each such event the
Exercise Price in effect at the opening of business on the day after the date
upon which such combination becomes effective shall be proportionately
increased. Any adjustment under this Section 5.1(a) shall become effective
immediately after the opening of business on the day after the date upon which
the subdivision or combination becomes effective.
(b)    Common Stock Dividends. In the event the Company shall, at any time or
from time to time after the Original Issue Date while any Warrants remain
outstanding and unexpired in whole or in part, make or issue to the holders of
its Common Stock a dividend or distribution payable in, or otherwise make or
issue a dividend or other distribution on any class of its capital stock payable
in, shares of Common Stock (other than a dividend or distribution upon a
Transaction to which Section 5.1(g) applies), then and in each such event the
Exercise Price in effect at the opening of business on the day after the date
for the determination of the holders of shares of Common Stock entitled to
receive such dividend or distribution shall be decreased by multiplying such
Exercise Price by a fraction (not to be greater than 1):
(i)    the numerator of which shall be the total number of shares of Common
Stock issued and outstanding at the close of business on such date for
determination; and
(ii)    the denominator of which shall be the total number of shares of Common
Stock issued and outstanding at the close of business on such date for
determination plus the number of shares of Common Stock issuable in payment of
such dividend or distribution.
Any adjustment under this Section 5.1(b) shall, subject to Section 5.1(e)(iv),
become effective immediately after the opening of business on the day after the
date for the determination of the holders of shares of Common Stock entitled to
receive such dividend or distribution.
(c)    Reclassifications. A reclassification of the Common Stock (other than any
such reclassification in connection with a Transaction to which Section 5.1(g)
applies) into shares of Common Stock and shares of any other class of stock
shall be deemed:
(i)    a Special Dividend by the Company to the holders of its Common Stock of
such shares of such other class of stock for the purposes and within the meaning
of Section 5.1(d) (and the effective date of such reclassification shall be
deemed to be “the
15

--------------------------------------------------------------------------------



date for the determination of the holders of Common Stock entitled to receive
such dividend or distribution” for the purposes and within the meaning of
Section 5.1(d)); and
(ii)    if the outstanding shares of Common Stock shall be changed into a larger
or smaller number of shares of Common Stock as a part of such reclassification,
such change shall be deemed a subdivision or combination, as the case may be, of
the outstanding shares of Common Stock for the purposes and within the meaning
of Section 5.1(a) (and the effective date of such reclassification shall be
deemed to be “the date upon which such subdivision becomes effective” or “the
date upon which such combination becomes effective,” as applicable, for the
purposes and within the meaning of Section 5.1(a)).
(d)    Special Dividends. In the event the Company shall, at any time or from
time to time after the Original Issue Date while any Warrants remain outstanding
and unexpired in whole or in part, make or issue any dividend of cash or other
distribution of cash and/or property, whether in a spin-off transaction or
otherwise, to all holders of its Common Stock (other than any dividend or
distribution (i) upon a Transaction to which Section 5.1(g) applies or (ii) made
pursuant to a regular dividend policy of the Company as approved by the Board of
Directors) (a “Special Dividend”), then and in each such event, the Exercise
Price in effect immediately prior to the close of business on the date for the
determination of the holders of Common Stock entitled to receive such dividend
or distribution shall be decreased (to an amount not less than the lesser of the
par value of the Common Stock as of the date hereof and such par value as of
such date of determination) by an amount equal to (x) the amount of the cash
plus (y) the fair market value of any property comprising such Special Dividend
as determined as of such date by the Treasurer or Chief Financial Officer of the
Company in good faith as of the date of such Special Dividend, in each case, so
distributed to one share of Common Stock.
Any adjustment under this Section 5.1(d) shall, subject to Section 5.1(c)(i),
become effective immediately prior to the opening of business on the day after
the date for the determination of the holders of Common Stock entitled to
receive such Special Dividend.
For purposes of clarity, if a declared Special Dividend would have reduced the
Exercise Price to an amount below the par value per share of the Common Stock,
the Exercise Price will be reduced to the par value per share of the Common
Stock and any remaining amount of cash of the Special Dividend that would have
resulted in a reduction of the Exercise Price below the par value per share of
the Common Stock shall be disregarded.
(e)    Other Provisions Applicable to Adjustments. The following provisions
shall be applicable to the making of adjustments to the Exercise Price and the
number of shares of Common Stock into which each Warrant is exercisable under
Section 5.1:
(i)    Treasury Stock. The dividend or distribution of any issued shares of
Common Stock owned or held by or for the account of the Company shall be deemed
a dividend or distribution of shares of Common Stock for purposes of
Section 5.1(b). The Company shall not make or issue any dividend or distribution
on shares of Common Stock held in the treasury of the Company. For the purposes
of Section 5.1(b), the
16

--------------------------------------------------------------------------------



number of shares of Common Stock at any time outstanding shall not include
shares held in the treasury of the Company.
(ii)    When Adjustments Are to be Made. The adjustments required by
Section 5.1(a), Section 5.1(b), Section 5.1(c) and Section 5.1(d) shall be made
whenever and as often as any specified event requiring an adjustment shall
occur, except that no adjustment of the Exercise Price that would otherwise be
required shall be made unless and until such adjustment either by itself or with
other adjustments not previously made increases or decreases the Exercise Price
immediately prior to the making of such adjustment by at least 1%. Any
adjustment representing a change of less than such minimum amount (except as
aforesaid) shall be carried forward and made as soon as such adjustment,
together with other adjustments required by Section 5.1(a), Section 5.1(b),
Section 5.1(c) and Section 5.1(d) and not previously made, would result in such
minimum adjustment.
(iii)    Fractional Interests. In computing adjustments under Section 5.1,
fractional interests in Common Stock shall be taken into account to the nearest
one-thousandth of a share.
(iv)    Deferral of Issuance Upon Exercise. In any case in which Section 5.1(b)
shall require that a decrease in the Exercise Price be made effective prior to
the occurrence of a specified event and any Warrant is exercised after the time
at which the adjustment became effective but prior to the occurrence of such
specified event and, in connection therewith, Section 5.1(f) shall require a
corresponding increase in the number of shares of Common Stock into which each
Warrant is exercisable, the Company may elect to defer, with written notice to
the Warrant Agent (but not in any event later than the Expiration Date) until
the occurrence of such specified event (A) the issuance to the Holder of the
Warrant Certificate evidencing such Warrant (or other Person entitled thereto)
of, and the registration of such Holder (or other Person) as the record holder
of, the Common Stock over and above the Common Stock issuable upon such exercise
on the basis of the number of shares of Common Stock obtainable upon exercise of
such Warrant immediately prior to such adjustment and to require payment in
respect of such number of shares the issuance of which is not deferred on the
basis of the Exercise Price in effect immediately prior to such adjustment and
(B) the corresponding reduction in the Exercise Price; provided, however, that
the Company shall deliver to such Holder or other Person a due bill or other
appropriate instrument that meet any applicable requirements of the principal
national securities exchange or other market on which the Common Stock is then
traded and evidences the right of such Holder or other Person to receive, and to
become the record holder of, such additional shares of Common Stock, upon the
occurrence of such specified event requiring such adjustment (without payment of
any additional Exercise Price in respect of such additional shares).
(v)    Deferral of Reduction in Exercise Price. In any case in which Section
5.1(d) shall require that a decrease in the Exercise Price be made effective
prior to the occurrence of a specified event and any Warrant is exercised after
the time at which the
17

--------------------------------------------------------------------------------



adjustment became effective but prior to the occurrence of such specified event,
the Company may elect to defer, with written notice to the Warrant Agent (but
not in any event later than the Expiration Date) until the occurrence of such
specified event the corresponding reduction in the Exercise Price; provided,
however, that the Company shall deliver to the Holder of the Warrant Certificate
evidencing such Warrant an appropriate instrument that evidences the right of
such Holder to receive from the Company, upon the occurrence of such specified
event requiring such adjustment, a cash refund equal to the difference between
(x) the Exercise Price paid to the Company on the Exercise Date and (y) the
Exercise Price as so reduced as a result of such adjustment pursuant to Section
5.1(d).
(f)    Adjustment to Shares Obtainable Upon Exercise. Whenever the Exercise
Price is adjusted as provided in this Section 5.1 (other than Section 5.1(d) in
the case of a Special Dividend), the number of shares of Common Stock into which
a Warrant is exercisable shall simultaneously be adjusted by multiplying such
number of shares of Common Stock into which a Warrant is exercisable immediately
prior to such adjustment by a fraction, the numerator of which shall be the
Exercise Price immediately prior to such adjustment, and the denominator of
which shall be the Exercise Price immediately thereafter.
(g)    Changes in Common Stock. In case at any time or from time to time after
the Original Issue Date while any Warrants remain outstanding and unexpired in
whole or in part, the Company shall be a party to or shall otherwise engage in
any transaction or series of related transactions constituting: (1) a merger of
the Company into, a direct or indirect sale of all of the Company’s equity to,
or a consolidation of the Company with, any other Person in which the previously
outstanding shares of Common Stock shall be (either directly or upon subsequent
liquidation) cancelled, reclassified or converted or changed into or exchanged
for securities or other property (including cash) or any combination of the
foregoing, or a sale of all or substantially all of the assets of the Company
and its Subsidiaries (taken as a whole) (a “Non-Surviving Transaction”), or (2)
any merger of another Person into the Company in which the previously
outstanding shares of Common Stock shall be cancelled, reclassified or converted
or changed into or exchanged for securities of the Company or other property
(including cash) or any combination of the foregoing (a “Surviving Transaction”;
any Non-Surviving Transaction or Surviving Transaction being herein called a
“Transaction”) then:
(i)    as a condition to the consummation of such Transaction, the Company shall
(or, in the case of any Non-Surviving Transaction, the Company shall cause such
other Person to) execute and deliver to the Warrant Agent a written instrument
providing that:
(A)    so long as any Warrant remains outstanding, such Warrant, upon the
exercise thereof at any time on or after the consummation of such Transaction,
shall be exercisable on such terms and subject to such conditions as shall be as
nearly equivalent as may be practicable to the provisions set forth in this
Agreement:
18

--------------------------------------------------------------------------------



a.    into, in lieu of the Common Stock issuable upon such exercise prior to
such consummation, only the securities or other property (“Substituted
Property”) that would have been receivable upon such Transaction by a holder of
the number of shares of Common Stock into which such Warrant was exercisable
immediately prior to such Transaction, assuming (except in the case of a
reclassification) such holder of Common Stock:
i.    is a Person (“Qualifying Person”) that is neither (I) an employee of the
Company or of any Subsidiary thereof nor (II) a Person with which the Company
consolidated or into which the Company merged or which merged into the Company
or to which such sale or transfer was made, as the case may be (“Constituent
Person”), or an Affiliate of a Constituent Person; and
ii.    failed to exercise his rights of election, if any, as to the kind or
amount of securities, cash and other property receivable upon such Transaction
(provided that if the kind or amount of securities, cash and other property
receivable upon such Transaction is not the same for each share of Common Stock
held immediately prior to such Transaction by other than a Constituent Person or
an affiliate thereof and in respect of which such rights of election shall not
have been exercised (“Non-Electing Share”), then, for the purposes of this
Section 5.1(g), the kind and amount of securities, cash and other property
receivable upon such Transaction by each Non-Electing Share shall be deemed to
be the kind and amount so receivable per share by a plurality of the
Non-Electing Shares); and
b.    at an Exercise Price for such Substituted Property equal to the aggregate
Exercise Price payable by such holder for all such shares of Common Stock into
which such Warrant was exercisable immediately prior to such Transaction; and
(B)    the rights and obligations of the Company (or, in the event of a
Non-Surviving Transaction, such other Person) and the holders in respect of
Substituted Property shall be as nearly equivalent as may be practicable to the
rights and obligations of the Company and holders in respect of Common Stock
hereunder as set forth in Section 3.1 hereof and elsewhere herein.
Such written instrument under Section 5.1(g)(i) above shall provide for
adjustments which, for events subsequent to the effective date of such written
instrument, shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 5. The above provisions of this Section
5.1(g) shall similarly apply to successive Transactions.
19

--------------------------------------------------------------------------------



(h)    Compliance with Governmental Requirements. Before taking any action that
would cause an adjustment reducing the Exercise Price below the then par value
of any of the shares of Common Stock into which the Warrants are exercisable,
the Company will take any corporate action that may be necessary in order that
the Company may validly and legally issue fully paid and non-assessable shares
of such Common Stock at such adjusted Exercise Price.
(i)    Optional Tax Adjustment. The Company may at its option, at any time
during the term of the Warrants, increase the number of shares of Common Stock
into which each Warrant is exercisable, or decrease the Exercise Price, in
addition to those changes required by Section 5.1(a), Section 5.1(b),
Section 5.1(c) and Section 5.1(d), as deemed advisable by the Board of Directors
of the Company, in order that any event treated for Federal income tax purposes
as a dividend of stock or stock rights shall not be taxable to the recipients.
(j)    Warrants Deemed Exercisable. For purposes solely of this Section 5, the
number of shares of Common Stock which the holder of any Warrant would have been
entitled to receive had such Warrant been exercised in full at any time or into
which any Warrant was exercisable at any time shall be determined assuming such
Warrant was exercisable in full at such time.
(k)    Notice of Adjustment. Upon the occurrence of each adjustment of the
Exercise Price or the number of shares of Common Stock into which a Warrant is
exercisable pursuant to this Section 5.1, the Company at its expense shall
promptly:
(i)    compute such adjustment in accordance with the terms hereof;
(ii)    after such adjustment becomes effective, deliver to all Holders, in
accordance with Section 11.1(b) and Section 11.2 (including by means of a
current report on Form 8-K), a notice setting forth such adjustment and showing
in detail the facts upon which such adjustment is based; and
(iii)    deliver to the Warrant Agent a certificate of the Chief Financial
Officer of the Company setting forth the Exercise Price and the number of shares
of Common Stock into which each Warrant is exercisable after such adjustment and
setting forth a brief statement of the facts requiring such adjustment and the
computation by which such adjustment was made (including a description of the
basis on which the Current Market Price of the Common Stock). As provided in
Section 10, the Warrant Agent shall be entitled to rely on such certificate and
shall be under no duty or responsibility with respect to any such certificate,
except to exhibit the same from time to time at the Corporate Agency Office to
any Holder desiring an inspection thereof during reasonable business hours. The
Company hereby agrees that it will provide the Warrant Agent with reasonable
notice of any Adjustment Event set forth in this Section 5.1. The Company
further agrees that it will provide to the Warrant Agent with any new or amended
exercise terms. The Warrant Agent shall have no obligation under any Section of
this Agreement to determine whether an Adjustment Event has occurred or to
calculate any of the adjustments set forth herein.
20

--------------------------------------------------------------------------------



(l)    Statement on Warrant Certificates. Irrespective of any adjustment in the
Exercise Price or amount or kind of shares into which the Warrants are
exercisable, Warrant Certificates theretofore or thereafter issued may continue
to express the same Exercise Price initially applicable or amount or kind of
shares initially issuable upon exercise of the Warrants evidenced thereby
pursuant to this Agreement.
5.2    Fractional Interest. The Company shall not be required upon the exercise
of any Warrant (including, without limitation, under Section 3.7) to issue any
fractional shares of Common Stock, but may, in lieu of issuing any fractional
shares of Common Stock make an adjustment therefore in cash on the basis of the
Current Market Price per share of Common Stock on the date of such exercise. If
Warrant Certificates evidencing more than one Warrant shall be presented for
exercise at the same time by the same Holder, the number of full shares of
Common Stock which shall be issuable upon such exercise thereof shall be
computed on the basis of the aggregate number of Warrants so to be exercised.
The Holders, by their acceptance of the Warrant Certificates, expressly waive
their right to receive any fraction of a share of Common Stock or a stock
certificate representing a fraction of a share of Common Stock if such amount of
cash is paid in lieu thereof. If the Company shall decide that cash will be
provided instead of fractional shares, then the Company shall inform the Warrant
Agent of the amount to be paid upon the fractional exercise of the Warrant.
Further, if the Company shall decide that cash will be provided instead of
fractional shares, then the Company shall provide an initial funding of one
thousand dollars ($1000) for the purpose of issuing cash in lieu of fractional
shares. From time to time thereafter, the Warrant Agent may request additional
funding to cover fractional payments. The Warrant Agent shall have no obligation
to make fractional payments unless the Company shall have provided the necessary
funds to pay in full all amounts due and payable with respect thereto.
5.3    No Other Adjustments. Except in accordance with Section 5.1, the
applicable Exercise Price and the number of shares of Common Stock obtainable
upon exercise of any Warrant will not be adjusted for the issuance of Common
Stock or any securities convertible into or exchangeable for Common Stock or
carrying the right to purchase any of the foregoing, including, without
limitation
(i)    upon the issuance of any other securities by the Company on or after the
Original Issue Date, whether or not contemplated by the Plan, or upon the
issuance of shares of Common Stock upon the exercise of any such securities;
(ii)    upon the issuance of any shares of Common Stock or other securities or
any payments pursuant to any management or other equity incentive plan of the
Company;
(iii)    upon the issuance of any shares of Common Stock pursuant to the
exercise of the Warrants; or
(iv)    upon the issuance of any shares of Common Stock or other securities of
the Company in connection with a business acquisition transaction.
21

--------------------------------------------------------------------------------



6.    Loss or Mutilation.
If (a) any mutilated Warrant Certificate is surrendered to the Warrant Agent or
(b) both (i) there shall be delivered to the Company and the Warrant Agent (A) a
claim by a Holder as to the destruction, loss or wrongful taking of any Warrant
Certificate of such Holder and a request thereby for a new replacement Warrant
Certificate, and (B) such open penalty surety bond and/or indemnity bond as may
be required by them to save each of them and any agent of either of them
harmless and (ii) such other reasonable requirements as may be imposed by the
Company or Warrant Agent as permitted by Section 8-405 of the Uniform Commercial
Code have been satisfied, then, in the absence of notice to the Company or the
Warrant Agent that such Warrant Certificate has been acquired by a “protected
purchaser” within the meaning of Section 8-405 of the Uniform Commercial Code or
bona fide purchaser, and (iii) at the Company’s or the Warrant Agent’s request,
reimbursement to the Company and the Warrant Agent of all reasonable expenses
incidental thereto, the Company shall execute and upon its written request the
Warrant Agent shall countersign and deliver to the registered Holder of the
lost, wrongfully taken, destroyed or mutilated Warrant Certificate, in exchange
therefore or in lieu thereof, a new Warrant Certificate of the same tenor and
for a like aggregate number of Warrants. At the written request of such
registered Holder, the new Warrant Certificate so issued shall be retained by
the Warrant Agent as having been surrendered for exercise, in lieu of delivery
thereof to such Holder, and shall be deemed for purposes of Section 3.2(c)(II)
to have been surrendered for exercise on the date the conditions specified in
clauses (A) or (B) of the preceding sentence were first satisfied. The Warrant
Agent may, at its option, issue replacement Warrants for mutilated certificates
upon presentation thereof without such indemnity.
Upon the issuance of any new Warrant Certificate under this Section 6, the
Company may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and other expenses
(including the reasonable and documented fees and expenses of the Warrant Agent
and of counsel to the Company) in connection therewith.
Every new Warrant Certificate executed and delivered pursuant to this Section 6
in lieu of any lost, wrongfully taken or destroyed Warrant Certificate shall
constitute an additional contractual obligation of the Company, whether or not
the allegedly lost, wrongfully taken or destroyed Warrant Certificate shall be
at any time enforceable by anyone, and shall be entitled to the benefits of this
Agreement equally and proportionately with any and all other Warrant
Certificates duly executed and delivered hereunder.
The provisions of this Section 6 are exclusive and shall preclude (to the extent
lawful) all other rights or remedies with respect to the replacement of
mutilated, lost, wrongfully taken, or destroyed Warrant Certificates.
7.    Reservation and Authorization of Common Stock.
The Company covenants that, for the duration of the Exercise Period, the Company
will at all times reserve and keep available, from its authorized and unissued
shares of Common Stock solely for issuance and delivery upon the exercise of the
Warrants and free of preemptive rights, such number of shares of Common Stock
and other securities, cash or property as from
22

--------------------------------------------------------------------------------



time to time shall be issuable upon the exercise in full of all outstanding
Warrants for cash. The Company further covenants that it shall, from time to
time, take all steps necessary to increase the authorized number of shares of
its Common Stock if at any time the authorized number of shares of Common Stock
remaining unissued would otherwise be insufficient to allow delivery of all the
shares of Common Stock then deliverable upon the exercise in full of all
outstanding Warrants. The Company covenants that all shares of Common Stock
issuable upon exercise of the Warrants will, upon issuance, be duly and validly
issued, fully paid and nonassessable and will be free of restrictions on
transfer and will be free from all taxes, liens and charges in respect of the
issue thereof (other than taxes in respect of any transfer occurring
contemporaneously or otherwise specified herein or in connection with a Cashless
Exercise). The Company shall take all such actions as may be necessary to ensure
that all such shares of Common Stock may be so issued without violation of any
applicable law or governmental regulation or any requirements of any U.S.
national securities exchange upon which shares of Common Stock may be listed
(except for official notice of issuance which shall be immediately delivered by
the Company upon each such issuance). The Company covenants that all shares of
Common Stock will, at all times that Warrants are exercisable, be duly approved
for listing subject to official notice of issuance on each securities exchange,
if any, on which the Common Stock is then listed. The Company covenants that the
stock certificates issued to evidence any shares of Common Stock issued upon
exercise of Warrants, if any, will comply with the Delaware General Corporation
Law and any other applicable law.
8.    Warrant Transfer Books.
The Warrant Agent will maintain an office or offices (the “Corporate Agency
Office”) in the United States of America, where Warrant Certificates may be
surrendered for registration of transfer or exchange and where Warrant
Certificates may be surrendered for exercise of Warrants evidenced thereby,
which office is 150 Royall Street, Canton, MA 02021 on the Original Issue Date.
The Warrant Agent will give prompt written notice to all Holders of Warrant
Certificates of any change in the location of such office.
The Warrant Certificates evidencing the Warrants shall be issued in registered
form only. The Company shall cause to be kept at the office or offices of the
Warrant Agent designated for such purpose a warrant register (the “Warrant
Register”) in which, subject to such reasonable regulations as the Warrant Agent
may prescribe and such regulations as may be prescribed by law, the Company
shall provide for the registration of Warrant Certificates and of transfers or
exchanges of Warrant Certificates as herein provided.
Upon surrender for registration of transfer of any Warrant Certificate at the
Corporate Agency Office, the Company shall execute, and the Warrant Agent shall
countersign and deliver, in the name of the designated transferee or
transferees, one or more new Warrant Certificates evidencing a like aggregate
number of Warrants.
At the option of the Holder, Warrant Certificates may be exchanged at the office
or offices of the Warrant Agent designated for such purpose upon payment of the
charges hereinafter provided for other Warrant Certificates evidencing a like
aggregate number of Warrants. Whenever any Warrant Certificates are so
surrendered for exchange, the Company
23

--------------------------------------------------------------------------------



shall execute, and the Warrant Agent shall countersign and deliver, the Warrant
Certificates of the same tenor and evidencing the same number of Warrants as
evidenced by the Warrant Certificates surrendered by the Holder making the
exchange.
All Warrant Certificates issued upon any registration of transfer or exchange of
Warrant Certificates shall be the valid obligations of the Company, evidencing
the same obligations, and entitled to the same benefits under this Agreement, as
the Warrant Certificates surrendered for such registration of transfer or
exchange.
Every Warrant Certificate surrendered for registration of transfer or exchange
shall (if so required by the Company or the Warrant Agent) be: (i) duly endorsed
and containing a signature guarantee from an eligible guarantor institution
participating in a signature guarantee program approved by the Securities
Transfer Association, or (ii) be accompanied by a written instrument of transfer
in form satisfactory to the Company and the Warrant Agent, duly executed by the
Holder thereof or his attorney duly authorized in writing, also containing a
signature guarantee from an eligible guarantor institution participating in a
signature guarantee program approved by the Securities Transfer Association.
Further, to effect such transfer or exchange, all other necessary information or
documentation shall be provided as the Warrant Agent may reasonably request.
No service charge shall be made for any registration of transfer or exchange of
Warrants; provided, however, the Company may require payment of a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
with any registration of transfer or exchange of Warrant Certificates. The
Warrant Agent shall not have any duty or obligation to take any action under any
section of this Agreement that requires the payment of taxes and/or charges
unless and until it is satisfied that all such payments have been made.
The Warrant Agent shall, upon request and at the expense of the Company from
time to time, deliver to the Company such reports of registered ownership of the
Warrants and such records of transactions with respect to the Warrants and the
shares of Common Stock as the Company may reasonably request. The Warrant Agent
shall, upon reasonable advance notice, also make available to the Company for
inspection by the Company’s agents or employees, from time to time as the
Company may reasonably request, such original books of accounts and records
maintained by the Warrant Agent in connection with the issuance and exercise of
Warrants hereunder, such inspections to occur at the Corporate Agency Office
during normal business hours.
The Warrant Agent shall keep copies of this Agreement and any notices given to
Holders hereunder available for inspection, upon reasonable advance notice, by
the Holders during normal business hours at the Corporate Agency Office. The
Company shall supply the Warrant Agent from time to time with such numbers of
copies of this Agreement as the Warrant Agent may request.
24

--------------------------------------------------------------------------------



9.    Warrant Holders.
9.1    No Voting or Dividend Rights.
(a)    No Holder of a Warrant Certificate evidencing any Warrant shall have or
exercise any rights by virtue hereof as a holder of Common Stock of the Company,
including, without limitation, the right to vote, to receive dividends and other
distributions as a holder of Common Stock or to receive notice of, or attend,
meetings or any other proceedings of the holders of Common Stock.
(b)    The consent of any Holder of a Warrant Certificate shall not be required
with respect to any action or proceeding of the Company.
(c)    Except as provided in Section 4, no Holder of a Warrant Certificate, by
reason of the ownership or possession of a Warrant or the Warrant Certificate
representing the same, shall have any right to receive any cash dividends, stock
dividends, allotments or rights or other distributions paid, allotted or
distributed or distributable to the holders of Common Stock prior to, or for
which the relevant record date preceded, the date of the exercise of such
Warrant.
(d)    No Holder of a Warrant Certificate shall have any right not expressly
conferred hereunder or under, or by applicable law with respect to, the Warrant
Certificate held by such Holder.
9.2    Rights of Action. All rights of action against the Company in respect of
this Agreement, except rights of action vested in the Warrant Agent, are vested
in the Holders of the Warrant Certificates, and any Holder of any Warrant
Certificate, without the consent of the Warrant Agent or the Holder of any other
Warrant Certificate, may, in such Holder’s own behalf and for such Holder’s own
benefit, enforce and may institute and maintain any suit, action or proceeding
against the Company suitable to enforce, or otherwise in respect of, such
Holder’s right to exercise such Holder’s Warrants in the manner provided in this
Agreement.
9.3    Treatment of Holders of Warrant Certificates. Every Holder, by virtue of
accepting a Warrant Certificate, consents and agrees with the Company, with the
Warrant Agent and with every subsequent holder of such Warrant Certificate that,
prior to due presentment of such Warrant Certificate for registration of
transfer, the Company and the Warrant Agent may treat the Person in whose name
the Warrant Certificate is registered as the owner thereof for all purposes and
as the Person entitled to exercise the rights granted under the Warrants, and
neither the Company, the Warrant Agent nor any agent thereof shall be affected
by any notice to the contrary.
10.    Concerning the Warrant Agent. Sections 10.1, 10.2, 10.3, 10.4, 10.5, 10.6
and 10.8 shall survive the expiration of the Warrants and the termination of
this Agreement and the resignation, replacement or removal of the Warrant Agent.
10.1    Rights and Duties of the Warrant Agent.
25

--------------------------------------------------------------------------------



(a)    The Company hereby appoints the Warrant Agent to act as agent of the
Company as set forth in this Agreement. The Warrant Agent hereby accepts the
appointment as agent of the Company and agrees to perform that agency upon the
express terms and conditions set forth in this Agreement and in the Warrant
Certificates or as the Company and the Warrant Agent may hereafter agree in
writing, by all of which the Company and the Holders of Warrant Certificates, by
their acceptance thereof, shall be bound; provided, however, that the terms and
conditions contained in the Warrant Certificates are subject to and governed by
this Agreement or any other terms and conditions hereafter agreed to by the
Company and the Warrant Agent in writing. The Warrant Agent shall act solely as
agent of the Company hereunder and does not assume any obligation or
relationship of agency or trust for or with any of the Holders or any beneficial
owners of Warrants.
(b)     The Warrant Agent shall not, by countersigning Warrant Certificates or
by any other act hereunder, be deemed to make any representations as to validity
or authorization of (i) the Warrants or the Warrant Certificates (except as to
its countersignature thereon), (ii) any securities or other property delivered
upon exercise of any Warrant, (iii) the accuracy of the computation of the
number or kind or amount of stock or other securities or other property
deliverable upon exercise of any Warrant, (iv) the correctness of any of the
representations of the Company made in such certificates that the Warrant Agent
receives; or (v) any of the statements of act or recitals contained in this
Agreement. The Warrant Agent shall not at any time have any duty to calculate or
determine whether any facts exist that may require any adjustments pursuant to
Section 5 hereof with respect to the kind and amount of shares or other
securities or any property issuable to Holders upon the exercise of Warrants
required from time to time. The Warrant Agent shall have no duty or
responsibility to determine the accuracy or correctness of such calculation or
with respect to the methods employed in making the same. The Warrant Agent shall
not be accountable with respect to the validity or value (or the kind or amount)
of any shares of Common Stock or of any securities or property which may at any
time be issued or delivered upon the exercise of any Warrant or upon any
adjustment pursuant to Section 5 hereof, and it makes no representation with
respect thereto. The Warrant Agent shall not be responsible for any failure of
the Company to make any cash payment or to issue, transfer or deliver any shares
of Common Stock or stock certificates or other securities or property upon the
surrender of any Warrant Certificate for the purpose of exercise or upon any
adjustment pursuant to Section 5 hereof or to comply with any of the covenants
of the Company contained in Section 5 hereof. The Company shall perform,
execute, acknowledge and deliver or cause to be performed, executed,
acknowledged and delivered all such further acts, instruments and assurances as
may reasonably be required by the Warrant Agent in order to enable it to carry
out or perform its duties under this Agreement.
(c)     The Warrant Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Agreement or in the Warrant
Certificates (except its countersignature thereof) or be required to verify the
same, and all such statements and recitals are and shall be deemed to have been
made by the Company only.
26

--------------------------------------------------------------------------------



(d)    The Warrant Agent shall not have any duty or responsibility in the case
of the receipt of any written demand from any holder of Warrants with respect to
any action or default by the Company, including, without limiting the generality
of the foregoing, any duty or responsibility to initiate or attempt to initiate
any proceedings at law or otherwise or to make any demand upon the Company.
(e)    The Warrant Agent may execute and exercise any of the rights or powers
hereby vested in it or perform any duty hereunder either itself or by or through
its attorney or agents, and the Warrant Agent shall not be answerable or
accountable for any act, default, neglect or misconduct of any such attorney or
agents or for any loss to the Company resulting from any such act, default,
neglect or misconduct, absent gross negligence, willful misconduct, fraud or bad
faith (each as determined by a final judgment of a court of competent
jurisdiction) in the selection and continued employment thereof, provided,
however, that the selection and the continued employment of any such attorney,
agent or employee was not a result of gross negligence, willful misconduct,
fraud or bad faith (each as determined by a final judgment of a court of
competent jurisdiction).
(f)    The Warrant Agent may rely on and shall be held harmless and protected
and shall incur no liability for or in respect of any action taken, suffered or
omitted to be taken by it absent gross negligence, willful misconduct, fraud or
bad faith (each as determined by a final judgment of a court of competent
jurisdiction). in reliance upon any certificate, statement, instrument, opinion,
notice, letter, facsimile transmission, telegram or other document, or any
security delivered to it, and believed by it to be genuine and to have been made
or signed by the proper party or parties, or upon any written or oral
instructions or statements from the Company with respect to any matter relating
to its acting as Warrant Agent hereunder.
(g)    The Warrant Agent shall not be obligated to expend or risk its own funds
or to take any action that it believes would expose or subject it to expense or
liability or to a risk of incurring expense or liability, unless it has been
furnished with assurances of repayment or indemnity satisfactory to it.
(h)     The Warrant Agent shall not be liable or responsible for any failure of
the Company to comply with any of its obligations relating to any registration
statement filed with the Commission or this Agreement, including without
limitation obligations under applicable regulation or law.
(i)    The Warrant Agent shall not be accountable or under any duty or
responsibility for the use by the Company of any Warrants authenticated by the
Warrant Agent and delivered by it to the Company pursuant to this Agreement or
for the application by the Company of the proceeds of the issue and sale, or
exercise, of the Warrants.
(j)    The Warrant Agent shall act hereunder solely as agent for the Company,
and its duties shall be determined solely by the express provisions hereof (and
no duties or obligations shall be inferred or implied). The Warrant Agent shall
not assume any obligations or relationship of agency or trust with any of the
owners or holders of the Warrants.
27

--------------------------------------------------------------------------------



(k)    The Warrant Agent may rely on and be fully authorized and protected in
acting or failing to act upon (i) any guaranty of signature by an “eligible
guarantor institution” that is a member or participant in the Securities
Transfer Agents Medallion Program or other comparable “signature guarantee
program” or insurance program in addition to, or in substitution for, the
foregoing; or (ii) any law, act, regulation or any interpretation of the same
even though such law, act, or regulation may thereafter have been altered,
changed, amended or repealed.
(l)    In the event the Warrant Agent believes any ambiguity or uncertainty
exists hereunder or in any notice, instruction, direction, request or other
communication, paper or document received by the Warrant Agent hereunder, the
Warrant Agent, may, in its sole discretion, refrain from taking any action, and
shall be fully protected and shall not be liable in any way to Company, the
holder of any Warrant Certificate or any other Person or entity for refraining
from taking such action, unless the Warrant Agent receives written instructions
signed by the Company which eliminates such ambiguity or uncertainty to the
satisfaction of Warrant Agent.
(m)    Whenever in the performance of its duties under this Agreement, the
Warrant Agent shall deem it necessary or desirable that any fact or matter be
proved or established by the Company prior to taking or suffering any action
hereunder, such fact or matter (unless other evidence in respect thereof be
herein specifically prescribed) may be deemed to be conclusively proved and
established by a statement signed by the Chairman of the Board of Directors, the
Chief Executive Officer, the President, a Vice President, the Chief Financial
Officer or the Corporate Secretary of the Company and delivered to the Warrant
Agent. The Warrant Agent may rely upon such statement, and will be indemnified
and held harmless for such reliance, and shall not be held liable in connection
with any delay in receiving such statement.
10.2    Limitation of Liability.
(a)    The Warrant Agent shall be liable hereunder only for its own gross
negligence, willful misconduct, fraud or bad faith (each as determined by a
final judgment of a court of competent jurisdiction). Notwithstanding anything
contained herein to the contrary, the Warrant Agent’s aggregate liability during
any term of this Agreement with respect to, arising from, or arising in
connection with this Agreement, or from all services provided or omitted to be
provided under this Agreement, whether in contract, or in tort, or otherwise, is
limited to, and shall not exceed, the amounts paid hereunder by the Company to
Warrant Agent as fees and charges, but not including reimbursable expenses,
during the twelve (12) months immediately preceding the event for which recovery
from Warrant Agent is being sought. Neither party to this Agreement shall be
liable to the other party for any consequential, indirect, special or incidental
damages under any provisions of this Agreement or for any consequential,
indirect, punitive, special or incidental damages arising out of any act or
failure to act hereunder even if that party has been advised of or has foreseen
the possibility of such damages.
(b)    Exclusions. The Warrant Agent shall have no responsibility with respect
to the validity of this Agreement or with respect to the validity or execution
of any Warrant. The Warrant Agent shall not be responsible for any breach by the
Company of any covenant or
28

--------------------------------------------------------------------------------



condition contained in this Agreement or in any Warrant. The Warrant Agent shall
not be responsible to make any adjustments required under the provisions of
Section 5 hereof or responsible for the manner, method, or amount of any such
adjustment or the ascertaining of the existence of facts that would require any
such adjustment; nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any shares
of Common Stock to be issued pursuant to this Agreement or any Warrant or as to
whether any shares of Common Stock shall, when issued, be valid and fully paid
and non-assessable.
10.3    Indemnification.
(a)    The Company covenants and agrees to indemnify and to hold the Warrant
Agent harmless against any costs, expenses (including reasonable and documented
fees of its legal counsel), losses or damages, which may be paid, incurred or
suffered by or to which it may become subject, arising from or out of, directly
or indirectly, any claims or liability resulting from its actions as Warrant
Agent pursuant hereto; provided, that such covenant and agreement does not
extend to, and the Warrant Agent shall not be indemnified with respect to, such
costs, expenses, losses and damages incurred or suffered by the Warrant Agent as
a result of, or arising out of, its gross negligence, bad faith, or willful
misconduct (each as determined by a final judgment of a court of competent
jurisdiction). The costs and expenses incurred in enforcing this right of
indemnification shall be paid by the Company.
(b)    Instructions. From time to time, the Company may provide the Warrant
Agent with instructions, by Company Order or otherwise, concerning the services
performed by the Warrant Agent hereunder. In addition, at any time the Warrant
Agent may apply to any officer of Company for instruction, and may consult with
legal counsel for the Warrant Agent or the Company with respect to any matter
arising in connection with the services to be performed by the Warrant Agent
under this Agreement. Warrant Agent and its agents and subcontractors shall not
be liable and shall be indemnified by Company for any action taken, suffered or
omitted to be taken by Warrant Agent in reliance upon any Company instructions
or upon the advice or opinion of such counsel. Warrant Agent shall not be held
to have notice of any change of authority of any person, until receipt of
written notice thereof from Company.
10.4    Right to Consult Counsel. The Warrant Agent may at any time consult with
legal counsel satisfactory to it (who may be legal counsel for the Company), and
the Warrant Agent shall incur no liability or responsibility to the Company or
to any Holder for any action taken, suffered or omitted by it absent gross
negligence, willful misconduct, fraud or bad faith (each as determined by a
final judgment of a court of competent jurisdiction) in accordance with the
opinion or advice of such counsel.
10.5    Compensation and Reimbursement. The Company agrees to pay to the Warrant
Agent from time to time reasonable compensation for all fees and expenses
relating to its services hereunder as the Company and the Warrant Agent may
agree in writing from time to time and to reimburse the Warrant Agent for
reasonable expenses and disbursements, including reasonable counsel fees and
other disbursements incurred in connection with the preparation,
29

--------------------------------------------------------------------------------



delivery, negotiation, amendment, execution and administration of this Agreement
and the exercise and performance of its duties hereunder.
10.6    Warrant Agent May Hold Company Securities. The Warrant Agent and any
stockholder, director, officer or employee of the Warrant Agent may buy, sell or
deal in any of the Warrants or other securities of the Company or become
pecuniarily interested in any transaction in which the Company may be
interested, or contract with or lend money to the Company or otherwise act as
fully and freely as though it were not Warrant Agent under this Agreement.
Nothing herein shall preclude the Warrant Agent from acting in any other
capacity for the Company or for any other legal entity. Nothing herein shall
preclude the Warrant Agent or any Countersigning Agent from acting in any other
capacity for the Company or for any other legal entity.
10.7    Resignation and Removal; Appointment of Successor.
(a)    The Warrant Agent may resign its duties and be discharged from all
further duties and liability hereunder (except liability arising as a result of
the Warrant Agent’s own gross negligence or willful misconduct (each as
determined by a final judgment of a court of competent jurisdiction)) after
giving 30 days’ prior written notice to the Company. The Company may remove the
Warrant Agent upon 30 days’ written notice, and the Warrant Agent shall
thereupon in like manner be discharged from all further duties and liabilities
hereunder, except as aforesaid. The Warrant Agent shall, at the expense of the
Company, cause notice to be given in accordance with Section 11.1(b) to the
Company of said notice of resignation or notice of removal, as the case may be.
Upon such resignation or removal, the Company shall appoint in writing a new
Warrant Agent. If the Company shall fail to make such appointment within a
period of 30 calendar days after it has been notified in writing of such
resignation by the resigning Warrant Agent or after such removal, then the
Holder of any Warrant Certificate may apply to any court of competent
jurisdiction for the appointment of a new Warrant Agent. The new Warrant Agent
shall be vested with the same powers, rights, duties and responsibilities as if
it had been originally named herein as the Warrant Agent, without any further
assurance, conveyance, act or deed; but if for any reason it shall be reasonably
necessary or expedient to execute and deliver any further assurance, conveyance,
act or deed, the same shall be done at the reasonable expense of the Company and
shall be legally and validly executed and delivered by the resigning or removed
Warrant Agent. Not later than the effective date of any such appointment, the
Company shall file notice thereof with the resigning or removed Warrant Agent.
Failure to give any notice provided for in this Section 10.7(a), however, or any
defect therein, shall not affect the legality or validity of the resignation of
the Warrant Agent or the appointment of a new Warrant Agent as the case may be.
(b)    Any Person into which the Warrant Agent or any new Warrant Agent may be
merged, or any Person resulting from any consolidation to which the Warrant
Agent or any new Warrant Agent shall be a party, shall be a successor Warrant
Agent under this Agreement without any further act. Any such successor Warrant
Agent shall promptly cause notice of its succession as Warrant Agent to be given
in accordance with Section 11.1(b) to each Holder of a Warrant Certificate at
such Holder’s last address as shown on the Warrant Register.
30

--------------------------------------------------------------------------------



10.8    Appointment of Countersigning Agent.
(a)    The Warrant Agent may, but is not required to, appoint a Countersigning
Agent or Agents which shall be authorized to act on behalf of the Warrant Agent
to countersign Warrant Certificates issued upon original issue and upon
exchange, registration of transfer or pursuant to Section 6, and Warrant
Certificates so countersigned shall be entitled to the benefits of this
Agreement equally and proportionately with any and all other Warrant
Certificates duly executed and delivered hereunder. Wherever reference is made
in this Agreement to the countersignature and delivery of Warrant Certificates
by the Warrant Agent or to Warrant Certificates countersigned by the Warrant
Agent, such reference shall be deemed to include countersignature and delivery
on behalf of the Warrant Agent by a Countersigning Agent and Warrant
Certificates countersigned by a Countersigning Agent.
(b)    Any Person into which a Countersigning Agent may be merged or any Person
resulting from any consolidation to which such Countersigning Agent shall be a
party, shall be a successor Countersigning Agent without any further act;
provided, that, such Person would be eligible for appointment as a new
Countersigning Agent under the provisions of Section 10.8(a), without the
execution or filing of any paper or any further act on the part of the Warrant
Agent or the Countersigning Agent. Any such successor Countersigning Agent shall
promptly cause notice of its succession as Countersigning Agent to be given in
accordance with Section 11.1(b) to each Holder of a Warrant Certificate at such
Holder’s last address as shown on the Warrant Register.
(c)    A Countersigning Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Warrant Agent and to the Company. The Warrant
Agent may at any time terminate the agency of a Countersigning Agent by giving
30 days’ prior written notice thereof to such Countersigning Agent and to the
Company.
(d)    The Warrant Agent agrees to pay to each Countersigning Agent from time to
time reasonable compensation for its services under this Section 10.8 and the
Warrant Agent shall be entitled to be reimbursed for such payments, subject to
the provisions of Section 10.5.
(e)    Any Countersigning Agent shall have the same rights and immunities as
those of the Warrant Agent set forth in this Section 10 and this Agreement.
31

--------------------------------------------------------------------------------



11.    Notices.
11.1    Notices Generally.
(a)    Any request, notice, direction, authorization, consent, waiver, demand or
other communication permitted or authorized by this Agreement to be made upon,
given or furnished to or filed with the Company or the Warrant Agent by the
other party hereto or by any Holder shall be sufficient for every purpose
hereunder if in writing (including telecopy or electronic communication) and
telecopied, sent via electronic means trackable or first-class mail or delivered
by hand (including by courier service) as follows:
if to the Company, to:
Oasis Petroleum Inc.
1001 Fannin Street, Suite 1500
Houston, Texas 77002
Attention: Nickolas Lorenzatos
Facsimile:    (281) 404-9501
Email: nlorentzatos@oasispetroleum.com


with a copy which shall not constitute notice to:
Kirkland & Ellis LLP
609 Main Street, Suite 4700
Houston, Texas 77002
Attention:    Matthew R. Pacey; Michael W. Rigdon
Facsimile:    (713) 836-3601
if to the Warrant Agent, to:
Computershare Inc.
Computershare Trust Company, N.A.
150 Royall Street
Canton, MA, 02021
Attention:     Client Services
or, in either case, such other address as shall have been set forth in a notice
delivered in accordance with this Section 11.1(a).
All such communications shall be effective when sent.
For effective delivery under this Section 11, any Person that telecopies or
sends by electronic means any communication hereunder to any Person shall, on
the same date as such telecopy or electronic copy is transmitted, also send, by
trackable or first class mail, postage prepaid and addressed to such Person as
specified above, an original or copy of the communication so transmitted.
32

--------------------------------------------------------------------------------



(b)    Where this Agreement provides for notice to Holders of any event, such
notice shall be sufficiently given (unless otherwise herein expressly provided)
if (i) in writing and mailed, by trackable or first-class mail, to each Holder
affected by such event, at the address of such Holder as it appears in the
Warrant Register or (ii) sent by electronic means with an original or copy of
the communication so transmitted sent (on the same date as such electronic copy
is transmitted), by trackable or first class mail, postage prepaid and addressed
to such Person as specified above. In any case where notice to Holders is given
by mail, neither the failure to mail such notice, nor any defect in any notice
so mailed, to any particular Holder shall affect the sufficiency of such notice
with respect to other Holders. Where this Agreement provides for notice in any
manner, such notice may be waived in writing by the Person entitled to receive
such notice, either before or after the event, and such waiver shall be the
equivalent of such notice.
In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made by a method approved by the Warrant Agent as one
which would be most reliable under the circumstances for successfully delivering
the notice to the addressees shall constitute a sufficient notification for
every purpose hereunder.
Where this Agreement provides for notice of any event to a Holder of a Global
Warrant Certificate, such notice shall be sufficiently given if given to the
Depositary (or its designee), pursuant to its Applicable Procedures, not later
than the latest date (if any), and not earlier than the earliest date (if any),
prescribed for the giving of such notice.
11.2    Required Notices to Holders. In the event the Company shall:
(a)    take any action that would result in an adjustment to the Exercise Price
and/or the number of shares of Common Stock issuable upon exercise of a Warrant
pursuant to Section 5.1 or
(b)    consummate any Transaction (each of (a) or (b), an “Action”);
then, in each such case, unless the Company has made a filing with the
Commission, including pursuant to a Current Report on Form 8-K, which filing
discloses such Action, the Company shall cause to be delivered to the Warrant
Agent and shall give to each Holder of a Warrant Certificate, in accordance with
Section 11.1(b) hereof, a written notice of such Action, including, in the case
of an action pursuant to Section 11.2(a), the information required under
Section 5.1(k)(ii) Such notice shall be given promptly after taking such Action.
If at any time the Company shall cancel any of the Actions for which notice has
been given under this Section 11.2 prior to the consummation thereof, the
Company shall give each Holder prompt notice of such cancellation in accordance
with Section 11.1(b), unless the Company has made a filing with the Commission,
including pursuant to a current report on Form 8K, which filing discloses the
cancellation of such Actions.
33

--------------------------------------------------------------------------------



12.    Inspection.
The Warrant Agent shall cause a copy of this Agreement to be available at all
reasonable times at the office of the Warrant Agent for inspection by any Holder
of any Warrant Certificate. The Warrant Agent may require any such Holder to
submit its Warrant Certificate for inspection by the Warrant Agent.
13.    Amendments.
(a)    This Agreement may be amended by the Company and the Warrant Agent with
the consent of the Required Warrant Holders.
(b)    Notwithstanding the foregoing, the Company and the Warrant Agent may,
without the consent or concurrence of the Holders of the Warrant Certificates,
by supplemental agreement or otherwise, amend this Agreement for the purpose of
making any changes or corrections in this Agreement that (i) are required to
cure any ambiguity or to correct or supplement any defective or inconsistent
provision or clerical omission or mistake or manifest error herein contained or
(ii) add to the covenants and agreements of the Company in this Agreement
further covenants and agreements of the Company thereafter to be observed, or
surrender any rights or powers reserved to or conferred upon the Company in this
Agreement; provided, however, that in either case such amendment shall not
adversely affect the rights or interests of the Holders of the Warrant
Certificates hereunder in any material respect.
(c)    The consent of each Holder of any Warrant Certificate evidencing any
warrants affected thereby shall be required for any supplement or amendment to
this Agreement or the Warrants that would: (i) increase the Exercise Price or
decrease the number of shares of Common Stock receivable upon exercise of
Warrants, in each case other than as provided in Section 5.1; (ii) cause the
Expiration Date to be changed to an earlier date; or (iii) modify the provisions
contained in Section 5.1 in a manner adverse to the Holders of Warrant
Certificates generally with respect to their Warrants.
(d)    The Warrant Agent shall join with the Company in the execution and
delivery of any such amendment unless such amendment affects the Warrant Agent’s
own rights, duties or immunities hereunder, in which case the Warrant Agent may,
but shall not be required to, join in such execution and delivery; provided,
that, as a condition precedent to the Warrant Agent’s execution of any amendment
to this Agreement, the Company shall deliver to the Warrant Agent a certificate
from an Appropriate Officer that states that the proposed amendment is in
compliance with the terms of this Section 13. Upon execution and delivery of any
amendment pursuant to this Section 13, such amendment shall be considered a part
of this Agreement for all purposes and every Holder of a Warrant Certificate
theretofore or thereafter countersigned and delivered hereunder shall be bound
thereby.
(e)    Promptly after the execution by the Company and the Warrant Agent of any
such amendment, unless the Company has made a filing with the Commission,
including pursuant to a current report on Form 8-K, which filing discloses such
adjustment, the Company shall give notice to the Holders of Warrant
Certificates, setting forth in general terms the
34

--------------------------------------------------------------------------------



substance of such amendment, in accordance with the provisions of
Section 11.1(b). Any failure of the Company to mail such notice or any defect
therein, shall not, however, in any way impair or affect the validity of any
such amendment.
14.    Waivers.
The Company may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, only if the Company has obtained the
written consent of the Required Warrant Holders, as required pursuant to
Section 13.
15.    Successor to Company.
    So long as Warrants remain outstanding, the Company will not enter into any
Non-Surviving Transaction unless the acquirer (a “Successor Company”) shall
expressly assume by a supplemental agreement, executed and delivered to the
Warrant Agent, in form reasonably satisfactory to the Warrant Agent, the due and
punctual performance of every covenant of this Agreement on the part of the
Company to be performed and observed and shall have provided for exercise rights
in accordance with Section 5.1(g)(i). Upon the consummation of such
Non-Surviving Transaction, the acquirer shall succeed to, and be substituted
for, and may exercise every right and power of, the Company under this Agreement
with the same effect as if such acquirer had been named as the Company herein.
    The terms and provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Company, the Warrant Agent and the Holders and their
respective successors and permitted assigns.
16.    Headings.
The section headings contained in this Agreement are inserted for convenience
only and will not affect in any way the meaning or interpretation of this
Agreement.
17.    Counterparts.
This Agreement may be executed in two or more counterparts, each of which will
be deemed to be an original, but all of which together constitute one and the
same instrument. A signature to this Agreement transmitted electronically shall
have the same authority, effect and enforceability as an original signature.
18.    Severability.
The provisions of this Agreement will be deemed severable and the invalidity or
unenforceability of any provision hereof will not affect the validity or
enforceability of the other provisions hereof; provided, that, if any provision
of this Agreement, as applied to any party or to any circumstance, is adjudged
by a court or governmental body not to be enforceable in accordance with its
terms, the parties agree that the court or governmental body making such
determination will have the power to modify the provision in a manner consistent
with its
35

--------------------------------------------------------------------------------



objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.
19.    Information Rights.
The Company shall (a) furnish to the Holders any reports or other information
delivered to the holders of Common Stock solely in their capacity as
stockholders by the Company or its Subsidiaries at the same time such reports or
other information are delivered or made available to such holders of Common
Stock solely in their capacity as stockholders, and (b) provide Holders access
to conference calls, webcasts or similar electronic communications to which
holders of Common Stock are provided access by the Company or its Subsidiaries
solely in their capacity as stockholders, if any, at the same time such
conference calls, webcasts or similar communications are made accessible to such
holders of Common Stock solely in their capacity as stockholders. For purposes
of this Section 19, the Company shall be deemed to have furnished such reports
and information to, or filed such reports and information with the Holders if it
has filed such reports or information with the SEC via the EDGAR filing system.
20.    No Redemption.
The Warrants shall not be subject to redemption by the Company or any other
Person; provided, that, the Warrants may be acquired by means other than a
redemption, whether by tender offer, open market purchases, negotiated
transactions or otherwise, in accordance with applicable securities laws, so
long as such acquisition does not otherwise violate the terms of this Agreement.
21.    Persons Benefiting.
This Agreement shall be binding upon and inure to the benefit of the Company,
the Warrant Agent and the Holders from time to time. Nothing in this Agreement,
express or implied, is intended to confer upon any Person other than the
Company, the Warrant Agent and the Holders any rights or remedies under or by
reason of this Agreement or any part hereof, and all covenants, conditions,
stipulations, promises and agreements contained in this Agreement shall be for
the sole and exclusive benefit of the parties hereto and of the Holders. Each
Holder, by acceptance of a Warrant Certificate, agrees to all of the terms and
provisions of this Agreement applicable thereto.
22.    Applicable Law.
THIS AGREEMENT, EACH WARRANT CERTIFICATE ISSUED HEREUNDER, EACH WARRANT
EVIDENCED THEREBY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO AND
THERETO, INCLUDING THE INTERPRETATION, CONSTRUCTION, VALIDITY AND ENFORCEABILITY
THEREOF, SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK without reference to any rules or principles
that would require the application of the laws of any other jurisdiction.
36

--------------------------------------------------------------------------------



23.    Entire Agreement.
This Agreement sets forth the entire agreement of the parties hereto as to the
subject matter hereof and supersedes all previous agreements among all or some
of the parties hereto with respect thereto, whether written, oral or otherwise.
24.    Force Majeure.
Notwithstanding anything to the contrary contained herein, the Warrant Agent
will not be liable for any delays or failures in performance resulting from acts
beyond its reasonable control including, without limitation, acts of God,
terrorist acts, shortage of supply, disruptions in public utilities,
interruptions or malfunction of computer facilities, or loss of data due to
power failures or mechanical difficulties with information storage or retrieval
systems, labor difficulties, war, pandemics, epidemics or civil unrest.
25.    Further Assurances.
Each of the parties hereto shall perform, acknowledge and deliver or cause to be
performed, acknowledged and delivered all such further and other acts,
documents, instruments and assurances as may be reasonably required by such
other party for the carrying out or performing by such party of the provisions
of this Agreement.
26.    Confidentiality.
The Warrant Agent and the Company agree that all books, records, information and
data pertaining to the business of the other party, including inter alia,
personal, non-public warrant holder information, which are exchanged or received
pursuant to the negotiation or the carrying out of this Agreement (including the
fees for services provide by the Warrant Agent hereunder) shall remain
confidential, and shall not be voluntarily disclosed to any other Person, except
as may be required by law, including, without limitation, pursuant to subpoenas
from state or federal government authorities (e.g., in divorce and criminal
actions) or to such party’s advisors (including its attorneys). However, each
party may disclose relevant aspects of the other party’s confidential
information to its officers, affiliates, agents, subcontractors and employees to
the extent reasonably necessary to perform its duties and obligations under this
Agreement and such disclosure is not prohibited by applicable law.
[Remainder of Page Intentionally Left Blank]
37


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.
Company


OASIS PETROLEUM INC.
OASIS PETROLEUM INC.By:
   /s/ Nickolas J. Lorentzatos
Name:Nickolas J. LorentzatosTitle:Executive Vice President, General Counsel and
Corporate Secretary
Warrant Agent


COMPUTERSHARE INC., and COMPUTERSHARE TRUST COMPANY, N.A.
COMPUTERSHARE INC., and COMPUTERSHARE TRUST COMPANY, N.A.By:
   /s/ Collin Ekeogu
Name:Collin EkeoguTitle:Manager, Corporate Actions





[Signature Page to Warrant Agreement]


--------------------------------------------------------------------------------



EXHIBIT A
[FACE OF WARRANT CERTIFICATE]1
OASIS PETROLEUM INC.
WARRANT CERTIFICATE
EVIDENCING
WARRANTS TO PURCHASE COMMON STOCK
[FACE]
No. [___]    CUSIP No. 674215 116
[UNLESS THIS GLOBAL WARRANT CERTIFICATE IS PRESENTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”),
TO OASIS PETROLEUM INC. (THE “COMPANY”), THE CUSTODIAN OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.
TRANSFER OF THIS GLOBAL WARRANT CERTIFICATE SHALL BE LIMITED TO TRANSFERS IN
WHOLE, AND NOT IN PART, TO THE COMPANY, DTC, THEIR SUCCESSORS AND THEIR
RESPECTIVE NOMINEES.]2



1 To be removed in the versions of the Definitive Warrant Certificates printed
in multiple copies for use by the Warrant Agent in preparing Definitive Warrants
Certificates for issuance and delivery from time to time to holders.
2 Include only on Global Warrant Certificate.



--------------------------------------------------------------------------------



OASIS PETROLEUM INC.
No. [__]    [__,__,___] Warrants
CUSIP No. 674215 116
THIS CERTIFIES THAT, for value received, [_______________________], or
registered assigns, is the registered owner of the number of Warrants to
purchase Common Stock of Oasis Petroleum Inc., a Delaware corporation (the
“Company”, which term includes any successor thereto under the Warrant Agreement
(as may be supplemented, amended or amended and restated pursuant to the
applicable provisions hereof, the “Warrant Agreement”), dated as of November 19,
2020, between the Company and Computershare, Inc., a Delaware corporation
(“Computershare”), and its wholly-owned subsidiary, Computershare Trust Company,
N.A., a federally chartered trust company (collectively, with Computershare, the
“Warrant Agent”, which term includes any successor thereto permitted under the
Warrant Agreement)) specified above [or such lesser number as may from time to
time be endorsed on the “Schedule of Decreases in Warrants” attached hereto]3,
and is entitled, subject to and upon compliance with the provisions hereof and
of the Warrant Agreement, at such Holder’s option, at any time when the Warrants
evidenced hereby are exercisable, to purchase from the Company one share of
Common Stock of the Company for each Warrant evidenced hereby, at the purchase
price of $94.57 per share (as adjusted from time to time, the “Exercise Price”),
payable in full at the time of purchase, the number of shares of Common Stock
into which and the Exercise Price at which each Warrant shall be exercisable
each being subject to adjustment as provided in Section 5 of the Warrant
Agreement.
All shares of Common Stock issuable by the Company upon the exercise of Warrants
shall, upon such issuance, be duly and validly issued and fully paid and
nonassessable. The Company or Warrant Agent shall pay any and all taxes (other
than income or withholding taxes) that may be payable in respect of the issue or
delivery of shares of Common Stock on exercise of Warrants. The Company shall
not be required, however, to pay any tax or other charge imposed in respect of
any transfer involved in the issue and delivery of shares of Common Stock in
book-entry form or any certificates for shares of Common Stock or payment of
cash or other property to any Person other than the Holder of the Warrant
Certificate evidencing the exercised Warrant, and in case of such transfer or
payment, the Warrant Agent and the Company shall not be required to issue or
deliver any shares of Common Stock in book-entry form or any certificate or pay
any cash until (a) such tax or charge has been paid or an amount sufficient for
the payment thereof has been delivered to the Warrant Agent or to the Company,
(b) it has been established to the Company’s and the Warrant Agent’s
satisfaction that any such tax or other charge that is or may become due has
been paid or (c) the receipt of any other such information as set forth in the
Warrant Agreement.
Each Warrant evidenced hereby may be exercised by the Holder hereof at the
Exercise Price then in effect on any Business Day from and after the Original
Issue Date until 5:00 p.m., New York time, on the Expiration Date in the Warrant
Agreement.

3 Include only on Global Warrant Certificate.
A-2

--------------------------------------------------------------------------------



Subject to the provisions hereof and of the Warrant Agreement, the Holder of
this Warrant Certificate may exercise all or any whole number of the Warrants
evidenced hereby by, in the case of a Global Warrant Certificate, by delivery to
the Warrant Agent of the Exercise Form on the reverse hereof, setting forth the
number of Warrants being exercise and, if applicable, whether Cashless Exercise
is being elected with respect thereto, and otherwise properly completed and duly
executed by the Holder thereof to the Warrant Agent, and delivering such
Warrants by book-entry transfer through the facilities of the Depositary, to the
Warrant Agent in accordance with the Applicable Procedures and otherwise
complying with Applicable Procedures in respect of the exercise of such Warrants
or, in the case of a Definitive Warrant Certificate, by delivery to the Warrant
Agent of the Exercise Form on the reverse hereof, setting forth the number of
Warrants being exercise and, if applicable, whether Cashless Exercise is being
elected with respect thereto, and otherwise properly completed and duly executed
by the Holder thereof to the Warrant Agent, and surrendering this Warrant
Certificate to the Warrant Agent at its office maintained for such purpose (the
“Corporate Agency Office”), together with payment in full of the Exercise Price
as then in effect for each share of Common Stock receivable upon exercise of
each Warrant being submitted for exercise unless Cashless Exercise is being
elected with respect thereto. Any such payment of the Exercise Price is to be by
wire transfer in immediately available funds to such account of the Company at
the Warrant Agent or such other account of the Company at such banking
institution as the Company shall have given notice to the Warrant Agent and such
Holder in accordance with the terms of the Warrant Agreement.
Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.
Unless this Warrant Certificate has been countersigned by the Warrant Agent by
manual or facsimile signature of an authorized officer on behalf of the Warrant
Agent, this Warrant Certificate shall not be valid for any purpose and no
Warrant evidenced hereby shall be exercisable.
IN WITNESS WHEREOF, the Company has caused this certificate to be duly executed
under its corporate seal.
Dated: [________ __], 20[__]
A-3

--------------------------------------------------------------------------------




OASIS PETROLEUM INC.[SEAL]By:[Title]ATTEST:Countersigned:
COMPUTERSHARE INC., and COMPUTERSHARE TRUST COMPANY, N.A.
[ ]collectively, as Warrant AgentORBy:By:Authorized Agentas Countersigning
AgentBy:Authorized Officer





A-4

--------------------------------------------------------------------------------



Reverse of Warrant Certificate
OASIS PETROLEUM INC.
WARRANT CERTIFICATE
EVIDENCING
WARRANTS TO PURCHASE COMMON STOCK
The Warrants evidenced hereby are one of a duly authorized issue of Warrants of
the Company designated as its Warrants to Purchase Common Stock (“Warrants”),
limited in aggregate number to 1,621,622 issued under and in accordance with the
Warrant Agreement, dated as of November 19, 2020 (the “Warrant Agreement”),
between the Company and Computershare, Inc., a Delaware corporation
(“Computershare”), and its wholly-owned subsidiary, Computershare Trust Company,
N.A., a federally chartered trust company (collectively, with Computershare, the
“Warrant Agent”, which term includes any successor thereto permitted under the
Warrant Agreement), to which the Warrant Agreement and all amendments thereto
reference is hereby made for a statement of the respective rights, limitations
of rights, duties and immunities thereunder of the Company, the Warrant Agent,
the Holders of Warrant Certificates and the owners of the Warrants evidenced
thereby and of the terms upon which the Warrant Certificates are, and are to be,
countersigned and delivered. A copy of the Warrant Agreement shall be available
at all reasonable times at the office of the Warrant Agent for inspection by the
Holder hereof.
The Warrant Agreement provides that, in addition to certain adjustments to the
number of shares of Common Stock into which a Warrant is exercisable and the
Exercise Price required to be made in certain circumstances, in the case of any
Non-Surviving Transaction the Company shall cause the other Person involved in
such Non-Surviving Transaction to execute and deliver to the Warrant Agent a
written instrument providing that (i) the Warrants evidenced hereby, if then
outstanding, will be exercisable thereafter, during the period the Warrants
evidenced hereby shall be exercisable as specified herein, only into the
Substituted Securities that would have been receivable upon such Non-Surviving
Transaction by a holder of the number of shares of Common Stock that would have
been issued upon exercise of such Warrant if such Warrant had been exercised in
full immediately prior to such Non-Surviving Transaction (upon certain
assumptions specified in the Warrant Agreement); and (ii) the rights and
obligations of the other Person involved in such Non-Surviving Transaction and
the holders in respect of Substituted Securities shall be substantially
unchanged to be as nearly equivalent as may be practicable to the rights and
obligations of the Company and Holders in respect of Common Stock.
Except as provided in the Warrant Agreement, all outstanding Warrants shall
expire and all rights of the Holders of Warrant Certificates evidencing such
Warrants shall automatically terminate and cease to exist, as of 5:00 p.m., New
York time, on the Expiration Date. The “Expiration Date” shall mean the earlier
to occur of (x) November 19, 2024 (the fourth (4th) anniversary of the Original
Issue Date) or, if not a Business Day, then the next Business Day thereafter;
and (y) a Winding Up.
A-5

--------------------------------------------------------------------------------



In the event of the exercise of less than all of the Warrants evidenced hereby,
a new Warrant Certificate of the same tenor and for the number of Warrants which
are not exercised shall be issued by the Company in the name or upon the written
order of the Holder of this Warrant Certificate upon the cancellation hereof.
The Warrant Certificates are issuable only in registered form in denominations
of whole numbers of Warrants. Upon surrender at the office of the Warrant Agent
and payment of the charges specified herein and in the Warrant Agreement, this
Warrant Certificate may be exchanged for Warrant Certificates in other
authorized denominations or the transfer hereof may be registered in whole or in
part in authorized denominations to one or more designated transferees;
provided, however, that such other Warrant Certificates issued upon exchange or
registration of transfer shall evidence the same aggregate number of Warrants as
this Warrant Certificate. The Company shall cause to be kept at the office or
offices of the Warrant Agent the Warrant Register in which, subject to such
reasonable regulations as the Warrant Agent may prescribe and such regulations
as may be prescribed by law, the Company shall provide for the registration of
Warrant Certificates and of transfers or exchanges of Warrant Certificates. No
service charge shall be made for any registration of transfer or exchange of
Warrant Certificates; provided, however, the Company may require payment of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in connection with any registration of transfer or exchange of Warrant
Certificates.
Prior to due presentment of this Warrant Certificate for registration of
transfer, the Company, the Warrant Agent and any agent of the Company or the
Warrant Agent may treat the Person in whose name this Warrant Certificate is
registered as the owner hereof for all purposes, and neither the Company, the
Warrant Agent nor any such agent shall be affected by notice to the contrary.
The Warrant Agreement permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of Warrant Certificates under the Warrant
Agreement at any time by the Company and the Warrant Agent with the consent of
the Required Warrant Holders.
Until the exercise of any Warrant, subject to the provisions of the Warrant
Agreement and except as may be specifically provided for in the Warrant
Agreement, (i) no Holder of a Warrant Certificate evidencing any Warrant shall
have or exercise any rights by virtue hereof as a holder of Common Stock of the
Company, including, without limitation, the right to vote, to receive dividends
and other distributions or to receive notice of, or attend meetings of,
stockholders or any other proceedings of the Company; (ii) the consent of any
such Holder shall not be required with respect to any action or proceeding of
the Company; (iii) except as provided with respect to a Winding Up of the
Company, no such Holder, by reason of the ownership or possession of a Warrant
or the Warrant Certificate representing the same, shall have any right to
receive any cash dividends, stock dividends, allotments or rights or other
distributions (except as specifically provided in the Warrant Agreement), paid,
allotted or distributed or distributable to the stockholders of the Company
prior to or for which the relevant record date preceded the date
A-6

--------------------------------------------------------------------------------



of the exercise of such Warrant; and (iv) no such Holder shall have any right
not expressly conferred by the Warrant or Warrant Certificate held by such
Holder.
This Warrant Certificate, each Warrant evidenced thereby and the Warrant
Agreement shall be governed by and construed in accordance with the laws of the
State of New York.
All terms used in this Warrant Certificate which are defined in the Warrant
Agreement shall have the meanings assigned to them in the Warrant Agreement. In
the event of any conflict between this Warrant Certificate and the Warrant
Agreement, the Warrant Agreement shall control.


A-7

--------------------------------------------------------------------------------



Exercise Form for Warrant Certificate
Computershare Inc.
Computershare Trust Company, N.A.
150 Royall Street
Canton, MA 02021
Attention: Client Services
Re: Oasis Petroleum Inc. Warrant Agreement, dated as of November 19, 2020
In accordance with and subject to the terms and conditions hereof and of the
Warrant Agreement, the undersigned registered Holder of this Warrant Certificate
hereby irrevocably elects to exercise _______________ Warrants evidenced by this
Warrant Certificate and represents that for each of the Warrants evidenced
hereby being exercised such Holder either has (please check one box only):

□tendered the Exercise Price in the aggregate amount of $_________ by wire
transfer in immediately available funds to such account of the Company at such
banking institution as the Company shall have designated from time to time for
such purpose; or□


elected a “Cashless Exercise”.



The undersigned requests that the shares of Common Stock issuable upon exercise
be in fully registered form in such denominations and registered in such names
and delivered, together with any other property receivable upon exercise, in
such manner as is specified in the instructions set forth below.
If the number of Warrants exercised is less than all of the Warrants evidenced
hereby, (i) if this Warrant Certificate is a Global Warrant Certificate, the
Warrant Agent shall endorse the “Schedule of Decreases in Warrants” attached
hereto to reflect the Warrants being exercised or (ii) if this Warrant
Certificate is a Definitive Warrant Certificate, the undersigned requests that a
new Definitive Warrant Certificate representing the remaining Warrants evidenced
hereby be issued and delivered to the undersigned unless otherwise specified in
the instructions below.


A-8

--------------------------------------------------------------------------------




Dated:Name:(Please Print)(Insert Social Security or Other Identifying Number of
Holder)Address:Signature
(Signature must conform in all respects to name of Holder as specified on the
face of this Warrant Certificate and must bear a signature guarantee by a bank,
trust company or member firm of a U.S. national securities exchange.)



Signature Guaranteed:
Instructions (i) as to denominations and names of Common Stock issuable upon
exercise and as to delivery of such securities and any other property issuable
upon exercise and (ii) if applicable, as to Definitive Warrant Certificates
evidencing unexercised Warrants:
Assignment
(Form of Assignment To Be Executed If Holder Desires To Transfer Warrant
Certificate)
FOR VALUE RECEIVED _______________________________ hereby sells, assigns and
transfers unto
Please insert social security or
other identifying number
(Please print name and address including zip code)
the Warrants represented by the within Warrant Certificate and does hereby
irrevocably constitute and appoint __________________ Attorney, to transfer said
Warrant Certificate on the books of the within-named Company with full power of
substitution in the premises.

Dated:Signature(Signature must conform in all respects to name of Holder as
specified on the face of this Warrant Certificate and must bear a signature
guarantee by a bank, trust company or member firm of a U.S. national securities
exchange.)

A-9

--------------------------------------------------------------------------------



[SCHEDULE A
SCHEDULE OF DECREASES IN WARRANTS
The following decreases in the number of Warrants evidenced by this Global
Warrant Certificate have been made:

DateAmount of decrease in number of Warrants evidenced by this Global Warrant
CertificateNumber of Warrants evidenced by this Global Warrant Certificate
following such decreaseSignature of authorized signatory]4




4 Include only on Global Warrant Certificate.
A-10